Exhibit 10.1

 

EXECUTION VERSION

 

$25,000,000

 

CREDIT AGREEMENT

 

Dated as of June 27, 2012

 

among

 

TMX FINANCE LLC and TITLEMAX FINANCE CORPORATION,

 

THE LENDERS PARTY HERETO, and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent
and
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

24

1.03.

Accounting Terms

25

1.04.

Rounding

25

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

25

 

 

2.01.

Revolving Loans

25

2.02.

Borrowings of Revolving Loans

25

2.03.

Repayments

26

2.04.

Termination or Reduction of Commitments

27

2.05.

Repayment of Loans

28

2.06.

Interest

28

2.07.

Commitment Fee

28

2.08.

Computation of Interest and Fees

28

2.09.

Evidence of Debt

29

2.10.

Payments Generally; Administrative Agent’s Clawback

29

2.11.

Sharing of Payments by Lenders

30

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

31

 

 

3.01.

Taxes

31

3.02.

Illegality

33

3.03.

Inability to Determine Rates

33

3.04.

Increased Costs

33

3.05.

Mitigation Obligations; Replacement of Lenders

34

3.06.

Survival

35

3.07.

Breakage Costs

35

 

 

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

36

 

 

4.01.

Conditions Precedent to Initial Credit Extension

36

4.02.

Conditions Precedent to all Credit Extensions

38

4.03.

Conditions Subsequent

39

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

39

 

 

5.01.

Existence, Qualification and Power

39

5.02.

Authorization; No Contravention

39

5.03.

Governmental Authorization; Other Consents

39

5.04.

Binding Effect

40

5.05.

Financial Statements; No Material Adverse Effect

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.06.

Litigation

40

5.07.

No Default

40

5.08.

Ownership of Property; Liens

41

5.09.

Environmental Compliance

41

5.10.

Insurance

41

5.11.

Taxes

41

5.12.

ERISA Compliance

41

5.13.

Subsidiaries; Equity Interests

42

5.14.

Margin Regulations; Investment Company Act

42

5.15.

Compliance with Laws

42

5.16.

Intellectual Property; Licenses, Etc.

42

5.17.

Transactions with Affiliates

42

5.18.

Use of Proceeds

43

5.19.

Solvency

43

5.20.

Labor Matters

43

5.21.

Accuracy and Completeness of Information

43

5.22.

Compliance with OFAC Rules and Regulations

43

5.23.

Brokers

43

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

44

 

 

6.01.

Financial Statements

44

6.02.

Certificates; Other Information

44

6.03.

Notices

45

6.04.

Payment of Obligations

46

6.05.

Preservation of Existence, Etc.

46

6.06.

Maintenance of Properties

46

6.07.

Maintenance of Insurance

46

6.08.

Compliance with Laws

46

6.09.

Employee Benefits

46

6.10.

Books and Records

46

6.11.

Inspection Rights

46

6.12.

Additional Subsidiaries

47

6.13.

Releases of Guarantees

47

6.14.

Mortgages

47

6.15.

Use of Proceeds

48

6.16.

Cash Management

48

 

 

ARTICLE VII NEGATIVE COVENANTS

48

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

7.01.

Liens

48

7.02.

Indebtedness

51

7.03.

Fundamental Changes

53

7.04.

Asset Sales

54

7.05.

Restricted Payments

55

7.06.

Change in Nature of Business

57

7.07.

Transactions with Affiliates

57

7.08.

Burdensome Agreements

59

7.09.

Use of Proceeds

60

7.10.

Sale and Leaseback Transactions

60

7.11.

Fiscal Year

60

7.12.

Financial Covenant regarding Fixed Charge Coverage Ratio

60

7.13.

Restrictions on Activities of TitleMax Finance Corporation

60

7.14.

Bank Accounts

61

7.15.

Hazardous Materials

61

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

61

 

 

8.01.

Events of Default

61

8.02.

Remedies Upon Event of Default

63

8.03.

Application of Funds

63

8.04.

Remedies Independent

64

 

 

ARTICLE IX ADMINISTRATIVE AGENT

64

 

 

9.01.

Appointment and Authority

64

9.02.

Rights as a Lender

64

9.03.

Exculpatory Provisions

65

9.04.

Reliance by Administrative Agent

66

9.05.

Delegation of Duties

67

9.06.

Resignation and Removal of Administrative Agent and Collateral Agent

67

9.07.

Non-Reliance on Administrative Agent and Other Lenders

68

9.08.

Indemnification

68

9.09.

Collateral Agent

68

 

 

ARTICLE X MISCELLANEOUS

68

 

 

10.01.

Amendments, Etc.

68

10.02.

Specified Releases of Collateral

69

10.03.

Notices; Effectiveness; Electronic Communication

70

10.04.

No Waiver; Cumulative Remedies

71

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.05.

Expenses; Indemnity; Damage Waiver

71

10.06.

Payments Set Aside

73

10.07.

Successors and Assigns

73

10.08.

Treatment of Certain Information; Confidentiality

75

10.09.

Right of Setoff

76

10.10.

Counterparts; Integration; Electronic Execution

77

10.11.

Survival of Representations and Warranties

77

10.12.

Severability

77

10.13.

Governing Law; Jurisdiction; Etc.

77

10.14.

WAIVER OF JURY TRIAL

78

10.15.

USA PATRIOT ACT NOTICE

78

10.16.

Intercreditor Agreement

78

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

4.03(b)

Post Closing Matters

5.06

Litigation

5.12

ERISA Matters

7.01

Existing Liens

7.07

Transactions with Affiliates

10.02

Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Revolving Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Guarantee Agreement

F

Intercreditor Agreement

 

iv

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 27 2012, among
TMX Finance LLC (the “Company”) and TitleMax Finance Corporation, as
Co-Borrowers (the “Borrowers”), each lender from time to time party hereto
(each, a “Lender” and, collectively, the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), and collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Creditors.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“2015 Notes” means the Borrowers’ 13.25% Senior Secured Notes due 2015.

 

“Acquired Debt” means with respect to any specified Person:

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person was merged with or into or became a Subsidiary of
such specified Person, including Indebtedness Incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Subsidiary of such specified Person; and

 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person at the time such asset is acquired
by such specified Person.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Applicable Capital Gain Tax Rate” means a rate equal to the sum of:

 

(a)                                 the highest marginal Federal income tax rate
applicable to net capital gain of an individual who is a citizen of the United
States of America, plus

 

(b)                                 to the extent the relevant entity is subject
to treatment on a basis under applicable state or local income tax law
substantially similar to the Flow Through Entity, (i) an amount equal to the sum
of the highest marginal state and local income tax rates applicable to net
capital gain of an individual who is a resident of the State of Georgia
multiplied by (ii) a factor equal to 1 minus the highest marginal Federal income
tax rate described in clause (a) of this definition.

 

1

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee” means 8.5% per annum.

 

“Applicable Income Tax Rate” means a rate equal to the sum of:

 

(a)                                 the highest marginal Federal ordinary income
tax rate applicable to an individual who is a citizen of the United States of
America, plus

 

(b)                                 to the extent the relevant entity is subject
to treatment on a basis under applicable state or local income tax law
substantially similar to a Flow Through Entity, (i) an amount equal to the sum
of the highest marginal state and local ordinary income tax rates applicable to
an individual who is a resident of the State of Georgia multiplied by (ii) a
factor equal to 1 minus the highest marginal Federal income tax rate described
in clause (a) of this definition.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Margin” means 8.5% per annum.

 

“Approved Fund” means any Fund that is administered, managed or advised by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, manages or advises a Lender.

 

“Asset Sale” means:

 

(a)                                 the sale, lease, transfer, conveyance or
other disposition of any assets (including by way of a Sale and Leaseback
Transaction); provided that the sale, lease, transfer, conveyance or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole will be governed by the provisions of
Section 2.03(c) and/or the provisions of Section 7.03 and not by the provisions
of Section 7.04);

 

(b)                                 the issue or sale by the Company of Equity
Interests of any of the Company’s Subsidiaries; and

 

(c)                                  an Event of Loss.

 

In the case of either clause (a), (b) or (c), whether in a single transaction or
a series of related transactions:

 

(i)                                     that have a Fair Market Value in excess
of $1.0 million; or

 

(ii)                                  for Net Proceeds in excess of $1.0
million.

 

Notwithstanding the foregoing, none of the following will be deemed to be an
Asset Sale:

 

(a)                                 a transfer of assets to the Borrowers or any
Guarantor;

 

2

--------------------------------------------------------------------------------


 

(b)                                 an issuance of Equity Interests by a
Subsidiary to the Company or to a Subsidiary of the Company;

 

(c)                                  for purposes of Section 7.04 only, a
Restricted Payment that is permitted by Section 7.05 or a Permitted Investment;

 

(d)                                 the Incurrence of Permitted Liens and the
disposition of assets subject to such Liens by or on behalf of the Person
holding such Liens;

 

(e)                                  the sale, transfer or other disposition of
overdue and delinquent accounts in the ordinary course of business consistent
with past practice;

 

(f)                                   any disposition of cash or Cash
Equivalents;

 

(g)                                  the lease, assignment or sub-lease of any
property in the ordinary course of business;

 

(h)                                 any surrender or waiver of contract rights
or the settlement, release or surrender of contract rights or other litigation
claims in the ordinary course of business;

 

(i)                                     sales of assets that have become worn
out, obsolete or damaged or otherwise unsuitable for use in connection with the
business of the Company or any of its Subsidiaries;

 

(j)                                    the license of patents, trademarks,
copyrights and know-how to third Persons in the ordinary course of business; and

 

(k)                                 dispositions of motor vehicles securing
consumer loans made by the Company and its Subsidiaries in the ordinary course
of business.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest last
quoted by The Wall Street Journal as the “Prime Rate” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest rate per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and
(c) the Eurodollar Rate plus 1%.

 

“Board of Directors” means:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the board of
directors or other governing body of the general partner of the partnership;

 

3

--------------------------------------------------------------------------------


 

(c)                                  with respect to a limited liability
company, the board of directors, managers or other governing body, and in the
absence of the same, the managing member or members or any controlling committee
of managing members thereof; and

 

(d)                                 with respect to any other Person, the board
or committee of such Person or other individual or entity serving a similar
function.

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Capital Expenditures” means, for any period, the sum of (a) the aggregate
amount of all expenditures of the Company and its Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures; and (b) the aggregate amount of all payments
in respect of Capital Lease Obligations of the Company and its Subsidiaries
during such period.

 

“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under a lease of (or other Indebtedness arrangements
conveying the right to use) real or personal property which are required to be
classified and accounted for as a capital lease or a liability on the face of a
balance sheet of such Person determined in accordance with GAAP and the amount
of such obligations shall be the capitalized amount thereof in accordance with
GAAP and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease or other arrangement prior to the
first date upon which such lease or other arrangement may be terminated by the
lessee without payment of a penalty.

 

“Capital Stock” means:

 

(a)                                 in the case of a corporation, corporate
stock or shares;

 

(b)                                 in the case of an association or business
entity other than a corporation, any and all shares, interests, participations,
rights or other equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of the issuing Person.

 

“Cash Equivalents” means:

 

(a)                                 marketable direct obligations issued by, or
unconditionally Guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition;

 

(b)                                 certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or banker’s acceptances having
maturities of six months or less from the date of

 

4

--------------------------------------------------------------------------------


 

acquisition issued by any lender to the Company or any Subsidiary or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;

 

(c)                                  commercial paper of an issuer rated at
least A-1 by Standard & Poor’s Rating Services, Inc. (“S&P”) or P-1 by Moody’s
Investor Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition;

 

(d)                                 repurchase obligations of any financial
institution satisfying the requirements of clause (b) of this definition, having
a term of not more than 30 days, with respect to securities issued or fully
Guaranteed or insured by the United States government;

 

(e)                                  securities with maturities of one year or
less from the date of acquisition issued or fully Guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) have
the highest rating obtainable from either S&P or Moody’s;

 

(f)                                   securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any financial institution satisfying the requirements of clause (b) of this
definition;

 

(g)                                  money market, mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; and

 

(h)                                 money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Cash Management Obligations” means, with respect to any Person, all obligations
of such Person incurred in the ordinary course of business in respect of
overdrafts and liabilities owed to any other Person that arise from treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds, or any similar transactions.

 

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code and any entity that wholly-owns the stock of a CFC
and which is disregarded for United States federal income purposes as an entity
that is separate from its owner.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 the direct or indirect sale, conveyance,
transfer, lease or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or

 

5

--------------------------------------------------------------------------------


 

substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a Permitted Holder;

 

(b)                                 the adoption of a plan relating to the
liquidation or dissolution of the Company;

 

(c)                                  the consummation of any transaction
(including any merger or consolidation) the result of which is that any “person”
(as defined above) other than a Permitted Holder, becomes the “beneficial owner”
(as such term is defined in Rules 13d-3 and 13d-5 under the Exchange Act, except
that for purposes of this clause (c) such person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 50% of the voting stock or voting
shares of the Company; or

 

(d)                                 the first day on which a majority of the
members of the Board of Directors of the Company are not Continuing Directors.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning specified in the Security Agreement.

 

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent under the Security Agreement.

 

“Commitment” means, as to each Lender, its obligation to make Revolving Loans to
the Borrowers pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period
plus:

 

(a)                                 an amount equal to any extraordinary or
non-recurring loss, to the extent that such losses were deducted in computing
such Consolidated Net Income; plus

 

(b)                                 an amount equal to any net loss realized in
connection with an Asset Sale, the disposition of any securities by such Person
or any of its Subsidiaries or the extinguishment of any Indebtedness by such
Person or its Subsidiaries, to the extent such losses were deducted in computing
such Consolidated Net Income; plus

 

(c)                                  Permitted Tax Distributions and provision
for taxes based on income or profits of such Person and its Subsidiaries for
such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Net Income; plus

 

(d)                                 Consolidated Interest Expense of such Person
and its Subsidiaries for such period; plus

 

6

--------------------------------------------------------------------------------


 

(e)                                  depreciation, amortization (including
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) to the extent deducted
in computing such Consolidated Net Income; plus

 

(f)                                   write offs, write downs or impairment of
goodwill or other intangible assets, unrealized mark-to-market losses, and other
non-cash charges (excluding any such other non-cash charge to the extent that it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of such
Person and its Subsidiaries for such period to the extent deducted in computing
such Consolidated Net Income; minus

 

(g)                                  all non-cash items to the extent that such
non-cash items increased Consolidated Net Income for such period (excluding the
recognition of deferred revenue or any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
and any items for which cash was received in a prior period).

 

Notwithstanding the foregoing, the provision for taxes based on income or
profits of, and the depreciation and amortization and other non-cash charges of,
a Subsidiary of a Person shall be added to Consolidated Net Income to compute
Consolidated Cash Flow only to the extent (and in the same proportion) that the
Net Income of such Subsidiary was included in calculating the Consolidated Net
Income of such Person.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

 

(a)                                 the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued (including
amortization of original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Sale and Leaseback Transactions, commissions, discounts and other
fees and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations); plus

 

(b)                                 the consolidated interest expense of such
Person and its Subsidiaries that was capitalized during such period; plus

 

(c)                                  any interest expense on Indebtedness of
another Person to the extent that such Indebtedness is Guaranteed by such Person
or one of its Subsidiaries or secured by a Lien on the assets of such Person or
one of its Subsidiaries (whether or not such Guarantee or Lien is called upon)
(other than CSO Obligations); plus

 

(d)                                 an amount equal to 10% per annum of the
average daily balance during such period of CSO Obligations.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period
less the amount of all Permitted Tax Distributions made during such period
(excluding Permitted Tax Distributions made during such period relating to Net
Income attributable to any period ending on or prior to June 30, 2010),
determined on a consolidated basis in accordance with GAAP; provided that:

 

(a)                                 the Net Income of any Person that is not a
Subsidiary of such Person, or that is accounted for by the equity method of
accounting shall be included, but only to the extent of the

 

7

--------------------------------------------------------------------------------


 

amount of dividends or distributions that have been distributed in cash (or to
the extent converted into cash) to the referent Person or a Subsidiary thereof
in respect of such period;

 

(b)                                 the Net Income of any Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction has been legally waived; and

 

(c)                                  the cumulative effect of a change in
accounting principles shall be excluded.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (1) was a member of such Board of
Directors on the date of this Agreement, (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election; or (3) was elected to such Board of Directors by or
with the approval of Permitted Holders.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means a Borrowing.

 

“CSO Obligations” means obligations to purchase, or other Guarantees of,
consumer title loans the making of which were facilitated by a Borrower or a
Subsidiary acting as a credit services organization or other similar service
provider.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event that is or with the passage of time or the giving of
notice or both would be an Event of Default.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans required to be funded by it hereunder within two Business
Days after the date required to be funded by it hereunder, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, unless the subject of a good faith dispute, (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding of
(d) has failed to fund, or has given notice to the Administrative Agent or any
Lender or has otherwise publicly announced that such Lender believes it will
fail to fund payments required to be funded under any Loan Document or one or
more other syndicated credit facilities.

 

“Deposit Accounts” has the meaning specified in the Security Agreement.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

 

(a)                                 matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable for
Indebtedness or Disqualified Stock (excluding Capital Stock convertible or
exchangeable solely at the option of the Company or a Subsidiary; provided that
any such conversion or exchange will be deemed an Incurrence of Indebtedness or
Disqualified Stock, as applicable); or

 

(c)                                  is redeemable at the option of the holder
thereof, in whole or in part,

 

in the case of each of clauses (a), (b) and (c), on or prior to the 91st day
after the Maturity Date; provided that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of an Asset Sale or Change of Control occurring on or prior to
the 91st day after the Maturity Date will not constitute Disqualified Stock if
the Asset Sale or Change of Control provisions applicable to such Capital Stock
are not more favorable to the holders of such Capital Stock than Sections
2.03(b) and 7.04 are to the Lenders.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) unless an Event of Default has occurred and is continuing
any other Person (other than a natural person) approved by each of the Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include either of
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all present or future Laws relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage,

 

9

--------------------------------------------------------------------------------


 

treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that would be deemed at any relevant time to be a single employer
with any of the Loan Parties, pursuant to Section 414 of the Code or
Section 4001 of ERISA.

 

“ERISA Event” means (a) the occurrence of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to a Plan, as to which the PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified of such event; (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Plan (whether or not waived in
accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment of a material amount with respect to any Plan or the
failure to make any required contribution of a material amount to a
Multiemployer Plan; (c) the filing of a notice of intent to terminate any Plan
that is a defined benefit plan within the meaning of Section 3(35) of ERISA, the
filing under Section 4041(c) of ERISA of a notice of intent to terminate any
Plan or the termination of any Plan under Section 4041(c) of ERISA; (d) the
withdrawal by any of the Loan Parties or any ERISA Affiliate from any Plan with
two or more contributing sponsors or the termination of any such Plan, in any
case, resulting in liability to the Company or any ERISA Affiliate pursuant to
Section 4063 or 4064 of ERISA; (e) the institution of proceedings under, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under, Section 4042 of ERISA by the PBGC for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the imposition
of liability on any of the Loan Parties or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the filing of any request for a
minimum funding waiver under Section 412 of the Code with respect to any Plan or
Multiemployer Plan; (h) the engagement in a non-exempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA; (i) the
complete or partial withdrawal of any of the Loan Parties or any ERISA Affiliate
from a Multiemployer Plan, or the receipt of notice that a Multiemployer Plan is
insolvent or in reorganization; (j) the assertion of a claim (other than routine
claims for benefits) against any Plan, or the assets thereof, or against any of
the Loan Parties or any ERISA Affiliate in connection with any Plan that, in any
case, could reasonably be expected to result in liability to any of the Loan
Parties; (k) receipt from the Internal Revenue Service of notice of the failure
of any Plan intended to be qualified under Section 401(a) of the Code to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such Plan to qualify for exemption from taxation under Section 501(a) of the
Code; (l) the imposition of a Lien pursuant to the Code or pursuant to ERISA
with respect to any Plan; or (m) any of the Loan Parties or any ERISA Affiliate
incurring any liability under Title IV of ERISA with respect to any Plan or
Multiemployer Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); in each case to the extent that any such event results
in a Material Adverse Effect.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum (rounded upwards to the next higher 1/16 of 1%)
determined by the Administrative Agent by

 

10

--------------------------------------------------------------------------------


 

dividing LIBOR for such Interest Period by an amount equal to 1.00 minus the
Eurodollar Reserve Percentage; provided that the Eurodollar Rate shall not be
less than 1.5% per annum.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out of five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Event of Loss” means, with respect to any property or asset, any (i) loss or
destruction of, or damage to, such property or asset or (ii) condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such property or asset, or confiscation or requisition of the use of such
property or asset.

 

“Excess Cash Flow” means, for any period, the excess of (a) Consolidated Cash
Flow for such period over (b) the sum of (i) the aggregate amount of Capital
Expenditures made in cash by the Company and its Subsidiaries during such period
(other than any such Capital Expenditures made with Net Proceeds of an Asset
Sale (without giving effect to the threshold set forth in the definition
thereof), insurance or condemnation proceeds), (ii) the cash portion of
Consolidated Interest Expense paid by the Company and its Subsidiaries during
such period, (iii) the aggregate amount (without duplication) of all income and
franchise taxes and Permitted Tax Distributions paid in cash by the Company and
its Subsidiaries during such period and (iv) any reduction in the principal
amount of Indebtedness resulting from principal payments made thereon during
such period (provided that (A) such Indebtedness has been incurred in accordance
with this Agreement and (B) to the extent such Indebtedness is revolving in
nature, such payment shall have been accompanied by a concurrent corresponding
permanent reduction in the revolving commitment relating thereto).

 

“Excess Proceeds” has the meaning specified in Section 7.04(d).

 

“Excess Redemption” has the meaning specified in Section 2.03(d).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute or statutes thereto.

 

“Exchange Act filings” has the meaning specified in Section 5.05.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of either of the Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 3.06(b)), any
withholding tax that is imposed on amounts payable

 

11

--------------------------------------------------------------------------------


 

to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries outstanding on the date of this Agreement until such Indebtedness
is repaid.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Company.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of the Consolidated Cash Flow of such Person for such period to the
Fixed Charges of such Person for such period. In the event that the Company or
any of its Subsidiaries Incurs or redeems any Indebtedness (other than revolving
credit borrowings) or issues or redeems Preferred Stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but prior to the date on which the event for which the calculation of
the Fixed Charge Coverage Ratio is made (the “Calculation Date”), the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
Incurrence or redemption of Indebtedness, or such issuance or redemption of
Preferred Stock (including the application of any proceeds therefrom), as if the
same had occurred at the beginning of the applicable four-quarter reference
period.  In addition, for purposes of making the computation referred to above:

 

(a)                                 acquisitions that have been made by the
Company or any of its Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date shall be deemed to have occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated to include the Consolidated Cash Flow of the acquired
entities (adjusted to exclude (i) the cost of any compensation, remuneration or
other benefit paid or provided to any employee, consultant, Affiliate or equity
owner of the acquired entities to the extent such costs are eliminated and not
replaced and (ii) the amount of any reduction in general, administrative or
overhead costs of the acquired entities, in each case, as determined in good
faith by an officer of the Company);

 

(b)                                 the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses disposed of prior to the Calculation Date, shall be excluded;

 

12

--------------------------------------------------------------------------------


 

(c)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses disposed of prior to the Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Fixed Charges will
not be obligations of the referent Person or any of its Subsidiaries following
the Calculation Date;

 

(d)                                 if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
Calculation Date in excess of 12 months).

 

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

 

(a)                                 the Consolidated Interest Expense of such
Person and its Subsidiaries for such period; plus

 

(b)                                 the product of (i) all cash dividend
payments (and non-cash dividend payments in the case of a Person that is a
Subsidiary) on any series of Preferred Stock of such Person, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, on a consolidated basis and
in accordance with GAAP.

 

“Flow Through Entity” means an entity that for U.S. Federal income tax purposes
constitutes (i) an “S corporation” (as defined in Section 1361(a) of the Code),
(ii) a “qualified subchapter S subsidiary” (as defined in
Section 1361(b)(3)(B) of the Code), (iii) a “partnership” (within the meaning of
Section 7701(a)(2) of the Code) other than a “publicly traded partnership”) (as
defined in Section 7704 of the Code), (iv) an entity that is disregarded as an
entity separate from its owner under the Code, the Treasury regulations or any
published administrative guidance of the Internal Revenue Service, or (v) a
trust, the income of which is includible in the taxable income of the grantor or
another person under sections 671 through 679 of the Code.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either of the Borrowers is resident for
tax purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Company incorporated or
organized in a jurisdiction other than the United States or any state thereof or
the District of Columbia and any Subsidiary of the Company that wholly-owns the
stock of a CFC and that is disregarded for United States federal income tax
purposes as an entity that is separate from its owner.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified

 

13

--------------------------------------------------------------------------------


 

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board, such other principles as may be approved by a significant
segment of the accounting profession, and the rules and regulations of the SEC
governing the inclusion of financial statements (including pro forma financial
statements) in periodic reports required to be filed pursuant to Section 13 of
the Exchange Act, including opinions and pronouncements in staff accounting
bulletins and similar written statements from the accounting staff of the SEC.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person to:

 

(a)                                 purchase or pay (or advance or supply funds
for the purchase or payment) of such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness;

 

(b)                                 purchase property, securities or services
for the purposes of assuring the holder of such Indebtedness of the payment of
such Indebtedness; or

 

(c)                                  maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness;

 

provided, however, that the Guarantee by any Person shall not include
endorsements by such Person for collection or deposit, in either case, in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Company’s existing and future Domestic
Subsidiaries, other than Immaterial Subsidiaries.

 

“Guarantee Agreement” means the Guarantee Agreement made by the Guarantors in
favor of the Administrative Agent and the Lenders, in substantially the form of
Exhibit E.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” has the meaning specified in the definitions of
“Indebtedness.”

 

“Immaterial Subsidiary” means any Subsidiary with assets having an aggregate
Fair Market Value of less than $1,000.

 

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume
(pursuant to a merger, consolidation, acquisition or other transaction),
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation (and “Incurrence” and “Incurred” shall have meanings correlative to
the foregoing);

 

14

--------------------------------------------------------------------------------


 

provided, however, that a change in GAAP that results in an obligation of such
Person that exists at such time becoming Indebtedness shall not be deemed an
Incurrence of such Indebtedness; provided, further, that none of the following
shall be deemed to be an Incurrence of Indebtedness: (a) amortization of debt
discount or the accretion of principal with respect to a non-interest bearing or
other discount security; (b) the payment of regularly scheduled interest in the
form of additional Indebtedness of the same instrument or the payment of
regularly scheduled dividends on Capital Stock in the form of additional Capital
Stock of the same class and with the same terms; and (c) the obligation to pay a
premium in respect of Indebtedness arising in connection with the issuance of a
notice of redemption or the making of a mandatory offer to purchase such
Indebtedness. Indebtedness otherwise Incurred by a Person before it becomes a
Subsidiary of the Company shall be deemed to have been Incurred at the time it
becomes such a Subsidiary.

 

“Indebtedness” means (without duplication), with respect to any Person, whether
recourse is to all or a portion of the assets of such Person and whether or not
contingent:

 

(a)                                 obligations of such Person in respect of
principal for money borrowed;

 

(b)                                 obligations of such Person in respect of
principal evidenced by bonds, debentures, notes or other similar instruments;

 

(c)                                  every reimbursement obligation of such
Person with respect to letters of credit, banker’s acceptances or similar
facilities issued for the account of such Person, other than obligations with
respect to letters of credit securing obligations, other than obligations
referred to in clauses (a), (b) and (e), entered into in the ordinary course of
business of such Person to the extent such letters of credit are not drawn upon
or, if and to the extent drawn upon, such drawing is reimbursed no later than
the 10th day following payment on the letter of credit;

 

(d)                                 every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade payables, credit on open account, provisional credit, accrued liabilities
or similar terms arising in the ordinary course of business which are not
overdue or which are being contested in good faith);

 

(e)                                  every Capital Lease Obligation of such
Person;

 

(f)                                   the maximum fixed redemption or repurchase
price of Disqualified Stock of such Person at the time of determination plus
accrued but unpaid dividends;

 

(g)                                  every net payment obligation of such Person
under interest rate swap, cap, collar or similar agreements or foreign currency
hedge, exchange or similar agreements of such Person collectively, “Hedging
Obligations”); and

 

(h)                                 every obligation of the type referred to in
clauses (a) through (g) of this definition of another Person the payment of
which, in either case, such Person has Guaranteed or is liable, directly or
indirectly, as obligor, guarantor or otherwise, to the extent of such Guarantee
or other liability.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05(b).

 

15

--------------------------------------------------------------------------------


 

“Indenture” means the Indenture governing the 2015 Notes (as defined above)
entered into between the Borrowers as issuers and Wells Fargo Bank, National
Association as Trustee and Collateral Agent, as supplemented, amended, modified
or amended and restated, from time to time.

 

“Information” has the meaning specified in Section 10.08.

 

“Intercreditor Agreement” means the Intercreditor Agreement entered into between
the Indenture Trustee and the Administrative Agent, substantially in the form of
Exhibit F, as amended or otherwise modified from time to time.

 

“Interest Payment Date” means each April 15, July 15, October 15 and January 15
and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the next April 15, July 15, October 15 or January 15
thereafter. Subject to the following proviso, upon the expiration of any
Interest Period applicable to any Eurodollar Rate Loan, such Eurodollar Rate
Loan shall automatically be deemed to be continued as a Eurodollar Rate Loan for
a period until the next April 15, July 15, October 15 or January 15 thereafter;
provided that at any time an Event of Default shall have occurred and be
continuing, at the election of the Required Lenders, upon the expiration of any
Interest Period applicable to any Loans, such Loans shall not be deemed to be
continued as Eurodollar Rate Loans and shall bear interest at the Base Rate;
provided, however, that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day; and

 

(b)                                 no Interest Period shall extend beyond the
Maturity Date.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of direct or indirect loans
(including Guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commissions, travel and similar advances to officers
and employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities; provided that an acquisition of assets, Equity Interests or other
securities by the Company or a Subsidiary for consideration consisting of common
equity securities of the Company or such Subsidiary shall not be deemed to be an
Investment. If the Company or any Subsidiary of the Company sells or otherwise
disposes of any Equity Interests of any direct or indirect Subsidiary of the
Company such that after giving effect to any such sale or disposition, such
Person is no longer a direct or indirect Subsidiary of the Company, the Company
shall be deemed to have made an Investment on the date of any such sale or
disposition equal to the Fair Market Value of the Equity Interests of such
Subsidiary not sold or disposed of.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Company or
a Subsidiary in respect of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

 

16

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereof.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Borrowers and
the Administrative Agent.

 

“LIBOR” means, for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term of three months.  If such
rate is not available at such time for any reason, then “LIBOR” for such
Interest Period shall be the rate per annum as published in The Wall Street
Journal on the first day of such Interest Period for the LIBOR with a term of
three months.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, encumbrance or hypothecation of any kind in respect of that
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any other agreement to give a security interest in
and any filing of any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Revolving Loan.

 

“Loan Documents” means this Agreement, each Note, the Intercreditor Agreement,
the Guarantee Agreement, the Security Documents and all other agreements,
documents, certificates and instruments delivered to the Administrative Agent or
any Lender by any Loan Party in connection therewith.

 

“Loan Parties” means, collectively, each of the Borrowers and each Guarantor.

 

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole, (b) the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the legality, validity, binding effect
or enforceability against any Loan Party of any Loan Document to which it is a
party or (d) the attachment, perfection or priority of the Liens granted to the
Administrative Agent or the Collateral Agent, on behalf of itself and the
Lenders, and the Collateral pursuant to the Loan Documents.

 

“Maturity Date” means June 15, 2015.

 

“Mortgages” means a collective reference to each mortgage, deed of trust, deed
to secure debt and any other document or instrument under which any Lien on real
property owned by the Loan Parties is granted to secure any Obligations or under
which rights or remedies with respect to any such Liens are governed.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
or Section 4001(a)(3) of ERISA) to which any of the Loan Parties or any ERISA
Affiliate has contributed, or been

 

17

--------------------------------------------------------------------------------


 

obligated to contribute, at any relevant time or with respect to which any of
the Loan Parties or any ERISA Affiliate could incur liability.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends, excluding, however, (1) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any Asset Sale (including dispositions pursuant
to Sale and Leaseback Transactions) or (B) the disposition of any securities by
such Person or any of its Subsidiaries or the extinguishment of any Indebtedness
of such Person or any of its Subsidiaries and (2) any extraordinary or
nonrecurring gain (but not loss), together with any related provision for taxes
on such extraordinary or nonrecurring gain (but not loss).

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Subsidiaries in respect of any Asset Sale (including any cash received
upon the sale or other disposition of any non-cash consideration received in any
Asset Sale), net of the direct costs relating to such Asset Sale (including
legal, accounting and investment banking fees and sales commissions) and any
relocation expenses Incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), amounts required to be applied to
the repayment of Indebtedness secured by a Lien on the asset or assets that were
the subject of such Asset Sale and any reserve for adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and loans, debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including without limitation principal,
interest, costs and expenses, indemnities and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Officer’s Certificate” means a certificate signed by the Chairman of the Board,
the President, the Chief Executive Officer, the Chief Financial Officer, or by
the Vice President of Finance and delivered to the Administrative Agent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

18

--------------------------------------------------------------------------------


 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Revolving Loans after giving effect to any borrowings and prepayments
or repayments thereof.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Payment Default” has the meaning specified in Section 8.01(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted CSO Obligations” means CSO Obligations in an amount not to exceed
$25.0 million in the aggregate at any one time outstanding.

 

“Permitted Debt” has the meaning specified in Section 7.02(b).

 

“Permitted Holder” means Tracy Young and, with respect to the foregoing Person,
any (a) spouse or lineal descendent (whether natural or adopted) of such Person
or (b) trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or persons beneficially holding an 80% or more
controlling interest of which consist of such Person and/or any of the Persons
referred to in the immediately preceding clause (a).

 

“Permitted Investment” means:

 

(a)                                 any Investment in a Borrower or a Guarantor;

 

(b)                                 any Investment in cash or Cash Equivalents;

 

(c)                                  any Investment by the Company or any
Subsidiary of the Company in a Person, if as a result of such Investment
(i) such Person becomes a Guarantor or (ii) such Person is merged or
consolidated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, a Borrower or a Guarantor;

 

(d)                                 any Investment existing on the date of this
Agreement or made pursuant to binding commitments in effect on the date of this
Agreement or an Investment consisting of any extension, modification or renewal
of any Investment existing on the date of this Agreement; provided that the
amount of any such Investment may be increased (i) as required by the terms of
such Investment as in existence on the date of this Agreement or (ii) as
otherwise permitted under this Agreement;

 

(e)                                  any Investment made as a result of the
receipt of non-cash consideration from an Asset Sale that was made pursuant to
and in compliance with Section 7.04;

 

(f)                                   Hedging Obligations that are permitted by
the terms of this Agreement to be outstanding;

 

(g)                                  Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and workers’ compensation,
performance and other similar deposits;

 

(h)                                 loans and advances to employees of the
Company and its Subsidiaries in the ordinary course of business not to exceed
$2.0 million in the aggregate at any one time outstanding;

 

(i)                                     any Investment consisting of a Guarantee
permitted by Section 7.02;

 

19

--------------------------------------------------------------------------------


 

(j)                                    Investments consisting of non-cash
consideration received in the form of securities, notes or similar obligations
in connection with dispositions of obsolete or worn out assets permitted
pursuant to this Agreement;

 

(k)                                 Investments received in settlement of bona
fide disputes or as distributions in bankruptcy, insolvency or similar
proceedings;

 

(l)                                     Investments in Foreign Subsidiaries not
to exceed $5.0 million (or its foreign currency equivalent) in the aggregate at
any one time outstanding;

 

(m)                             other Investments in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (m) that are at the time
outstanding, not to exceed $10.0 million;

 

(n)                                 Investments resulting from the Incurrence of
CSO Obligations; and

 

(o)                                 Investments consisting of consumer loans
secured by motor vehicles made by the Borrowers and their Subsidiaries in the
ordinary course of business and consistent with past practices.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Refinancing Debt” means any Indebtedness of the Company or any of its
Subsidiaries issued in exchange for, or the net cash proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Company or such Subsidiaries; provided that:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Debt does not exceed the principal
amount and premium, if any, plus accrued interest (or accreted value, if
applicable) of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus the amount of any fees and expenses incurred in
connection therewith);

 

(b)                                 such Permitted Refinancing Debt has a final
scheduled maturity date later than the final scheduled maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;

 

(c)                                  if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated to the Loans
or Guarantee thereof, such Permitted Refinancing Debt is subordinated in right
of payment to, the Loans or Guarantees on terms at least as favorable as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 

(d)                                 such Indebtedness is incurred either by the
Company or by the Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded or would otherwise
be permitted to Incur such Indebtedness.

 

“Permitted Tax Distributions” in respect of the Company means, with respect to
any taxable year or portion thereof in which the Company is a Flow Through
Entity, the sum of:  (i) the product of (a) the excess of (1) all items of
taxable income or gain (other than capital gain) of the Company for such year or

 

20

--------------------------------------------------------------------------------


 

portion thereof over (2) all items of taxable deduction or loss (other than
capital loss) of the Company for such year or portion thereof and (b) the
Applicable Income Tax Rate, plus (ii) the product of (a) the net capital gain
(i.e., net long-term capital gain over net short-term capital loss), if any, of
the Company for such year or portion thereof and (b) the Applicable Capital Gain
Tax Rate, plus (iii) the product of (a) the net short-term capital gain (for
this purpose, net short-term capital gain in excess of net long-term capital
loss), if any, of the Company for such year or portion thereof and (b) the
Applicable Income Tax Rate, minus (iv) the aggregate Tax Loss Benefit Amount for
the Company for such year or portion thereof.

 

For purposes of calculating the amount of the Permitted Tax Distributions the
items of taxable income, gain, deduction or loss (including capital gain or
loss) of any Subsidiary that is a Flow Through Entity (but only for periods for
which such Subsidiary is treated as a Flow Through Entity), which items of
income, gain, deduction or loss are allocated to or otherwise treated as items
of income, gain, deduction or loss of the Company for Federal income tax
purposes, shall be included in determining the taxable income, gain, deduction
or loss (including capital gain or loss) of the Company.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock corporation, trust,
unincorporated organization or government or agency or political subdivision
thereof or any other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is, or at any relevant time was, maintained or contributed to (or required
to be contributed to) by any of the Loan Parties or any ERISA Affiliate, other
than a Multiemployer Plan.

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

 

“Premises” has the meaning specified in Section 6.14(a).

 

“Projections” has the meaning specified in Section 5.21.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, leak, pumping, pouring, emission, emptying,
discharge, injection, escape, leaching, dumping or disposal into or through the
environment or within any building, structure, facility or fixture.

 

“Request for Credit Extension” means a Revolving Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided, however, that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

21

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer or the vice president of finance of
such Loan Party and any other officer of such Loan Party with responsibility for
the administration of the relevant portion of the Loan Documents and with
respect to the Administrative Agent or Collateral Agent, an officer in the
corporate trust department with direct responsibility for the administration of
this Agreement.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be a representation and warranty of
such Loan Party that the execution and delivery of such document has been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 7.05.

 

“Revolving Borrowing” means a borrowing of Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Notice” means a notice of a Revolving Borrowing pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Sale and Leaseback Transaction” means any arrangement relating to property
owned by the Company or one of its Subsidiaries on the date of this Agreement or
thereafter acquired by the Company or one of its Subsidiaries whereby the
Company or such Subsidiary transfers such property to a Person and the Company
or such Subsidiary leases it from such Person.

 

“Sanctioned Country” shall mean any country subject to a sanctions program
identified on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a natural person permanently residing in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Creditors” has the meaning specified in the Security Agreement.

 

“Securities Accounts” has the meaning specified in the Security Agreement.

 

“Security Agreement” means the Security Agreement among each of the Borrowers,
each Guarantor and the Collateral Agent.

 

“Security Documents” means the Security Agreement and any other agreement,
document or instrument pursuant to which a Lien is granted by a Loan Party to
secure any Obligations or under which rights or remedies with respect to any
such Lien are governed.

 

22

--------------------------------------------------------------------------------


 

“Similar Business” means any business conducted or proposed to be conducted by
the Company and its Subsidiaries on the date of this Agreement or any business
that is similar, reasonably related, incidental or ancillary thereto.

 

“Solvent” shall mean, with respect to any Person as of any date of
determination:

 

(a)                                 the fair value of the property of such
Person is greater than the total amount of “liabilities”, including “contingent
liabilities”, of such Person;

 

(b)                                 the “present fair saleable value” of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured in the ordinary course of business;

 

(c)                                  such Person is not, and does not intend to
be, unable to pay its debts and liabilities as they become absolute and matured
in the ordinary course of business, and does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities become absolute and matured in the ordinary course of
business; and

 

(d)                                 such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute unreasonably small capital.

 

The meaning of each of the quoted terms in the foregoing clauses (a) and
(b) shall be determined in accordance with applicable federal and state laws
governing the insolvency of debtors.  The amount of “contingent liabilities”
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.  “Solvency” has the meaning correlative
thereto.

 

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more Subsidiaries of such Person (or a combination thereof) and (b) any
partnership (i) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tax Loss Benefit Amount” means with respect to any taxable year, the amount by
which the Permitted Tax Distributions would be reduced were a net operating loss
or net capital loss from a prior taxable year of the Company ending subsequent
to the first day of the taxable year of the Company following the taxable year
that includes the date of this Agreement (such day, the “Loss Date”) carried
forward to the applicable taxable year; provided that for such purpose the
amount of any such net operating loss or net capital loss shall be used only
once and in each case shall be carried forward to the next succeeding taxable
year until so used. For purposes of calculating the Tax Loss Benefit Amount, the
proportionate part of the items of taxable income, gain, deduction or loss
(including capital gain or loss) of any Subsidiary that is a Flow Through Entity
for a taxable year of such Subsidiary ending subsequent to the Loss Date, which
items of income, gain, deduction or loss are allocated to or otherwise treated
as

 

23

--------------------------------------------------------------------------------


 

items of income, gain, deduction or loss of the Company for Federal income tax
purposes, shall be included in determining the amount of net operating loss or
net capital loss of the Company.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“United States” and “U.S.” mean the United States of America.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(a)                                 the sum of the products obtained by
multiplying (A) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (B) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by

 

(b)                                 the then outstanding principal amount of
such Indebtedness.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

Article, section and subsection headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

24

--------------------------------------------------------------------------------


 

1.03.                     Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the financial statements referred to in Section 5.05(a), except as otherwise
specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     Revolving Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers from time to time, on any Business Day from
the date hereof to the Maturity Date, in an aggregate amount not to exceed at
any one time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender shall not exceed such
Lender’s Commitment.  Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01.

 

2.02.                     Borrowings of Revolving Loans.

 

(a)                                 Each Revolving Borrowing after the Closing
Date shall be made upon the Borrower’s notice to the Administrative Agent, which
may be given by telephone. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by a Responsible Officer of each of the Borrowers. Each Revolving
Borrowing outstanding shall be automatically continued for the next Interest
Period on the last day of the prior Interest Period. Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued only on the last day of
an Interest Period for such Eurodollar Rate Loan. For the avoidance of doubt, an
automatic continuation of a Revolving Borrowing shall not be deemed to be a new
Credit Extension.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Each Borrowing of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof.

 

(c)                                  The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.

 

2.03.                     Repayments.

 

(a)                                 If at any time the Total Outstandings exceed
the Aggregate Commitment, then, on the next succeeding Business Day, the
Borrowers shall repay the Revolving Loans in an amount equal to such excess.

 

(b)                                 The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily repay
Revolving Loans in whole or in part, upon payment of the principal amount
thereof, without premium or penalty, plus accrued interest; provided that to the
extent such repayment is not accompanied by a termination or reduction of
Commitments pursuant to Section 2.04, the Borrowers shall pay a fee equal to
4.5% of the principal amount of such repayment not accompanied by a termination
or reduction of related Commitments; provided further that (1) such notice must
be received by the Administrative Agent not later than 11:00 a.m. one Business
Day prior to the date of repayment; (2) any repayment shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding; and (3) in the case
of a repayment of all outstanding Loans and a termination of all Commitments
relating thereto, such notice may be made contingent upon consummation of any
financing providing the source of funds for such repayment.  Each such notice
shall specify the date and amount of such repayment.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice and of the
amount of such Lender’s Applicable Percentage of such repayment.  Except as
contemplated by clause (3) above, if such notice is given by the Borrowers, the
Borrowers shall make such repayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any repayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid to the date of repayment, together with any additional amounts
required pursuant to Section 3.07.  Each such repayment shall be applied to the
Revolving Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

(c)                                  Following the occurrence of a Change of
Control, the Borrowers shall, within 10 Business Days, repay all outstanding
Loans in full, plus a fee equal to 1% of the principal amount thereof, plus
accrued interest, and terminate all Commitments under this Agreement.

 

(d)                                 In the event that the Borrowers redeem more
that 35% of the aggregate principal amount of the 2015 Notes outstanding on the
date of this Agreement pursuant to the optional redemption provisions of the
Indenture (an “Excess Redemption”), the Company shall, no later than the date of
such Excess Redemption, repay all outstanding Loans in full, without premium or
penalty, plus accrued interest, and terminate all Commitments under this
Agreement.

 

(e)                                  If the Borrowers shall redeem 2015 Notes
pursuant to Section 3.08(b) of the Indenture, the Borrowers shall on the last
day of each month thereafter, repay Loans having a principal amount equal to
$1,000,000, without premium or penalty, plus accrued interest, and permanently
reduce related Commitments by such amount repaid.

 

(f)                                   If the Borrowers shall become obligated to
make payments to any Lender pursuant to any provision under Article III hereof,
the Borrowers may voluntarily repay, in whole but not

 

26

--------------------------------------------------------------------------------


 

in part, all Loans owing to such Lender, for the account of such Lender only,
without premium or penalty, plus accrued interest, and terminate all Commitments
of such Lender under this Agreement.

 

(g)                                  If the Company or any of its Subsidiaries
shall be deemed to have Excess Proceeds pursuant to Section 7.04, the Company
shall notify the Administrative Agent, who shall notify the Lenders, that an
Excess Proceeds prepayment will be made on the 15th succeeding Business Day, and
shall on such 15th succeeding Business Day permanently reduce the Commitments on
such date in an aggregate principal amount equal to such Excess Proceeds and
repay any amounts owing to such Lender pursuant to Section 2.03(a) together with
accrued and unpaid interest to the date of such reduction; provided that each
Lender, as to itself, may decline to accept such prepayment and corresponding
reduction to its Commitments by notifying the Administrative Agent and the
Company no later than five (5) Business Days prior to the otherwise scheduled
day of such prepayment.

 

(h)                                 At any time following the payment in full of
the 2015 Notes, if, as of the end of any calendar month, the ratio of (i) the
sum of (x) the aggregate amount of consolidated title loans receivable of the
Company and its Subsidiaries (as provided in the Company’s consolidated
financial statements) and (y) the aggregate amount of consolidated unrestricted
cash and Cash Equivalents of the Company and its Subsidiaries (as provided in
the Company’s consolidated financial statements) to (ii) the aggregate principal
amount of consolidated Indebtedness of the Company and its Subsidiaries
outstanding that is secured by a Lien (with the principal amount of any
Indebtedness secured by a lien of the type described in clause (u) of the
definition of Permitted Liens limited to the amount secured by such Permitted
Lien) on any assets of the Company or any of its Subsidiaries (the “Secured
Obligations Amount”) is less than 1.25 to 1.0, then the Company shall within 45
days of the end of such calendar month (the “Notice Deadline”) deliver to the
Administrative Agent (to be delivered by the Administrative Agent to each
Lender) by first-class mail an irrevocable repayment notice to, and shall
permanently reduce the Commitments, no less than five (5) and no more than ten
(10) Business Days after the giving of such notice, in an aggregate principal
amount equal to the Excess Cash Flow for such calendar month and repay any
amounts owing to such Lender pursuant to Section 2.03(a) together with accrued
and unpaid interest to the date of such reduction; provided, that (1) if, prior
to the Notice Deadline, the Company shall receive a contribution to its capital
or shall issue Equity Interests for cash (other than Disqualified Capital
Stock), in each case, that results in such ratio on a pro forma basis being
greater than or equal to 1.25 to 1.0 as of the last day of such calendar month,
then the Company shall not be required to send such repayment notice or so
reduce the Commitments, (2) solely for purposes of this Section 2.03(h), Excess
Cash Flow shall be calculated without giving effect to clause (iii) of the
definition thereof with respect to income taxes and Permitted Tax Distributions
but shall be reduced by the amount of income taxes and Permitted Tax
Distributions projected to be paid attributable to the income of the Company and
its Subsidiaries for such calendar month during the fiscal quarter in which such
calendar month occurs and (3) to the extent that actual amount of income taxes
and Permitted Tax Distributions paid exceeds (or is less than) the projected
amounts, such excess shall reduce Excess Cash Flow (or such deficit shall
increase Excess Cash Flow) for the month in which such taxes are paid.

 

The requirements of this Section 2.03(h) will not apply to any month unless the
amount of Excess Cash Flow for such month equals or exceeds $100,000.

 

2.04.                     Termination or Reduction of Commitments.   The
Borrowers may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent repayments
hereunder, the Total

 

27

--------------------------------------------------------------------------------


 

Outstandings would exceed the Aggregate Commitments, and (iv) if (A) such
termination is not required pursuant to Section 2.03, and (B) such termination
or reduction occurs prior to July 15, 2014, no later than the date of
termination of such Commitments, the Borrowers shall pay a termination fee of
(X) prior to July 15, 2013, 2% of the principal amount thereof, or (Y) on or
after July 15, 2013 and prior to June 15, 2014, 1% of the principal amount
thereof.  The Administrative Agent shall promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

2.05.                     Repayment of Loans.  The Borrowers shall repay the
outstanding principal amount of each Revolving Loan on the Maturity Date.

 

2.06.                     Interest.

 

(a)                                 Each Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period, plus the Applicable
Margin; provided that if the Required Lenders have elected to suspend the
continuation of Eurodollar Rate Loans pursuant to the definition of “Interest
Period”, each Loan shall bear interest on the outstanding principal amount
thereof for all such times at a rate per annum equal to the Base Rate, plus the
Applicable Margin.

 

(b)                                 If any amount of principal of or interest on
any Loan or any other amount payable by the Borrowers under any Loan Document is
not paid when due, whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at rate per annum set forth in
subsection (a) above plus 2%, it being understood that new Interest Periods
shall be deemed to occur (subject to the election of the Required Lenders to
suspend the continuation of Eurodollar Rate Loans pursuant to the definition of
“Interest Period”) and interest shall continue to accrue until such past due
amounts are paid in full.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before as well as after judgment,
and before as well as after the commencement of any proceeding under any Debtor
Relief Law.

 

2.07.                     Commitment Fee.  The Borrowers shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Commitment Fee
times the daily average amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans The commitment fee shall accrue
at all times from the date hereof until the Maturity Date, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on each April 15, July 15, October 15
and January 15, commencing with the first such date to occur after the date
hereof, and on the Maturity Date.  The commitment fee shall be calculated
quarterly in arrears.

 

2.08.                     Computation of Interest and Fees.  All computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, however, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day.  Each determination by the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.09.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  Upon the request of any Lender made
through the Administrative Agent, the Borrowers shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

 

2.10.                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, to the
account designated by the Administrative Agent for such purpose in Dollars and
in immediately available funds not later than 12:00 p.m. (Eastern time) on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 12:00 p.m. (Eastern time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and may (but shall have no obligation to), in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Revolving
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Eurodollar Rate Loans.  If the Borrowers and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall

 

29

--------------------------------------------------------------------------------


 

promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period.  If such Lender pays its share of the applicable
Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Revolving Borrowing. 
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may
(but shall have no obligation to), in reliance upon such assumption, distribute
to the Lenders, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Loans and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11.                     Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise (other than in
connection with a repayment pursuant to Section 2.03(g)), obtain payment in
respect of any principal of or interest on any of the Revolving Loans made by
it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Loans, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

 

30

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrowers or refused by a
Lender pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

The Borrowers consent to the foregoing and agree that any Lender acquiring a
participation pursuant to the foregoing arrangements may, to the extent it may
effectively do so under applicable law, exercise against the Borrowers rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrowers in the amount of such
participation.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided, however, that if
the Borrowers shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrowers shall make such deductions and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrowers hereunder or
under any other Loan Document and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority

 

31

--------------------------------------------------------------------------------


 

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdictions in which each Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(e)(i),
(ii) and (iii) below) shall not be required if in the Foreign Lender’s
reasonable judgment such completion, execution or submission would subject such
Foreign Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Foreign Lender.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of such Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than

 

32

--------------------------------------------------------------------------------


 

any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 3.01(f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrowers pursuant to this Section 3.01(f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments made, or additional amounts
paid, giving rise to such refund had never been paid.  This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, the Eurodollar
Rate shall be thereafter determined to be the greater of (a) the Federal Funds
Rate on the first day of each interest period and (b) 1.5% until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.

 

3.03.                     Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or continuation thereof that (a) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent (upon instruction of the Required
Lenders) will promptly so notify the Borrowers and each Lender.  Thereafter, the
Eurodollar Rate shall be determined to be the greater of (a) the Federal Funds
Rate on the first day of each interest period and (b) 1.5% until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.

 

3.04.                     Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate);

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Tax described in clauses
(b) and (c) of the definition of Excluded Tax payable by such Lender); or

 

33

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, however, that the Borrowers shall not be required
to compensate a Lender pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05.                     Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.   If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, if any Lender is a Defaulting
Lender or if any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)                                     the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(ii)                                  such replaced Lender shall have received
payment of an amount equal to the outstanding principal of its Loans hereunder,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

3.06.                     Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

3.07.                     Breakage Costs.  The Borrowers severally agree to
indemnify each Lender for and to hold each Lender harmless from any loss or
expense that such Lender reasonably sustains or incurs as a consequence of
(a) default by the Borrowers in making a borrowing of, conversion into or
continuation of Eurodollar Rate Loans after the Borrowers have given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrowers in making any prepayment after the Borrowers have
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment or conversion of Eurodollar Rate Loans on a day
that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 3.07 submitted to the Borrowers by any Lender shall be

 

35

--------------------------------------------------------------------------------


 

conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

4.01.                     Conditions Precedent to Initial Credit Extension. 
This Agreement shall be effective on, and the obligation of each Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each in form and substance satisfactory to each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Guarantee Agreement, the Intercreditor Agreement and the Security Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;

 

(ii)                                  a Note executed by the Borrowers in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates, certifications of bylaws, limited liability
company agreements, partnership agreements or other Organization Documents
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent, as directed by the Required Lenders, may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof executing any of the Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent, as directed by the Required Lenders, may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Borrowers and each Subsidiary is validly existing, in good standing
and qualified to engage in business in their respective jurisdictions of
organization or formation;

 

(v)                                 favorable opinions of Clifford Chance US LLP
and Gray Pannell & Woodward LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request
(and the Borrowers hereby instruct such counsel to render such opinion to the
Administrative Agent, the Lenders and the Collateral Agent and addressed to the
Collateral Agent as to such matters concerning the recording or filing of
financing statements as provided in Section 6.5 of the Security Agreement);

 

(vi)                              a certificate signed by a Responsible Officer
of each Loan Party either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, which consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required; and

 

(vii)                           a certificate signed by a Responsible Officer of
the Company certifying that (A) the representations and warranties of the
Company contained in Article V and in any other Loan Document are true and
correct on and as of the date of such certificate, except to the extent that
such

 

36

--------------------------------------------------------------------------------


 

representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default has
occurred and is continuing.

 

(b)                                 The Borrowers shall have paid to the Lenders
a financing fee equal to 1% of the aggregate principal amount of the
Commitments.

 

(c)                                  Unless waived by the Lenders, the Borrowers
shall have paid all reasonable fees, charges and disbursements of counsel to the
Lenders to the extent invoiced prior to or on the date of the initial Credit
Extension, not to exceed $75,000 without prior written consent of the Borrowers.

 

(d)                                 Collateral Documents.  The Administrative
Agent shall have received, in form and substance satisfactory to each of the
Lenders:

 

(i)                                     searches of uniform commercial code
filings in the jurisdiction of incorporation or formation of each Loan Party,
copies of any financing statements on file in such jurisdictions and reasonable
evidence that no Liens exist as of the date of this Agreement, other than
Permitted Liens;

 

(ii)                                  Uniform Commercial Code financing
statements for each appropriate jurisdiction as is necessary to perfect the Lien
granted to the Administrative Agent in the Collateral;

 

(iii)                               searches of the Company’s(1) ownership of
patents, trademarks and copyrights in the offices of the appropriate United
States Governmental Authorities;

 

(iv)                              such filings in the United States as are
reasonably requested by the Administrative Agent (acting at the direction of the
Required Lenders) in order to perfect the Lien granted to the Administrative
Agent in the Company’s registered patents, trademarks, trade names and service
marks;

 

(v)                                 to the extent not otherwise delivered to the
Administrated Agent or its designee (it being understood that the such designee
shall be the “Collateral Agent” as defined in the Indenture), all certificates,
if any, evidencing the Capital Stock pledged to the Administrative Agent
pursuant to the Security Agreement, together with duly executed-in-blank undated
stock powers attached thereto;

 

(vi)                              assignments of, and powers of attorney with
respect to, the Loan Parties’ collateral interests in, motor vehicle title
liens, together with a power of attorney;

 

(vii)                           duly executed consents as are necessary to
perfect the Lenders’ security interest in the Collateral; and

 

(viii)                        any other documents, instruments or agreements as
may be reasonably requested by any Lender in order to satisfy its legal and
other diligence inquiries.

 

(e)                                  The Administrative Agent shall have
received copies of certificates of insurance evidencing the insurance policies
of the Company as may be reasonably required by the Administrative Agent, as
reasonably directed by the Lenders.  To the extent not previously received, the
Collateral Agent shall have received endorsements to each such insurance policy
that name the Collateral Agent as loss

 

--------------------------------------------------------------------------------

(1)  All patents, copyrights and trademarks are owned by the Company. Ownership
is represented in the Security Agreement.

 

37

--------------------------------------------------------------------------------


 

payee insured on all casualty insurance policies and additional insured on all
liability insurance policies in form and substance reasonably satisfactory to
the Lenders.

 

(f)                                   There shall not exist any pending or, to
the knowledge of any Loan Party, threatened Litigation, investigation,
bankruptcy or insolvency proceeding, injunction, order or claim affecting or
relating to any of the Loan Parties or their respective properties, the business
of the Borrower, this Agreement, or the Indenture, that has not been settled,
dismissed, vacated, discharged or terminated prior to the date of this Agreement
which could be expected to result in a Material Adverse Effect.

 

(g)                                  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in
Section 5.01, each in form and substance satisfactory to the Lenders.

 

(h)                                 Since December 31, 2011, there has not been
a Material Adverse Effect or any development or event which has had or could
reasonably be expected to have a Material Adverse Effect.

 

(i)                                     All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Lenders and their counsel.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed date of the initial Credit
Extension specifying its objection thereto.

 

4.02.                     Conditions Precedent to all Credit Extensions.  The
obligation of each Lender to honor any Request for a new Credit Extension is
subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Company and each other Loan Party contained in Article V and in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default has occurred and is continuing,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Revolving Loan Notice, duly authorized by a Responsible Officer and
delivered to the Administrative Agent in accordance with Section 2.02.

 

(d)                                 Both immediately prior to and after giving
pro forma effect to the proposed Credit Extension, the Borrowers shall be in pro
forma compliance with the financial covenant set forth in Section 7.12.

 

38

--------------------------------------------------------------------------------


 

Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.

 

4.03.                     Conditions Subsequent.

 

(a)                                 Within forty-five (45) days following the
Closing Date, the Company shall deliver to the Administrative Agent duly
executed amendments to each existing deposit account control agreement entered
into by the Loan Parties with Wells Fargo, as collateral agent, and the relevant
depository bank pursuant to the Indenture.

 

(b)                                 Within (I) ten (10) Business Days following
the Closing Date, the Company shall cause the matters listed in Schedule
4.03(b)(I) to be completed and (II) forty-five (45) days following the Closing
Date, the Company shall cause the matters listed in Schedule 4.03(b)(II) to be
completed.  Notwithstanding any other provision of any Loan Document, to the
extent that such matters listed in Schedule 4.03(b)(I) and (II) are so
satisfied, such matters shall be deemed to have been satisfied on the Closing
Date for all purposes of the Loan Documents.  For the avoidance of doubt, the
Company shall be deemed in compliance with the Loan Documents with respect to
such matters on the Closing Date and until such ten (10) Business Day or forty
five (45) day period, as applicable, shall have expired, at which point any
other operative provisions of the Loan Documents shall control.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.                     Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clauses (b) or (c),
to the extent that such conflict or violation could not reasonably be expected
to have a Material Adverse Effect.

 

5.03.                     Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or

 

39

--------------------------------------------------------------------------------


 

enforcement against, any Loan Party of this Agreement or any other Loan Document
except for any filings necessary to perfect the Liens created under the Security
Agreement, and except to the extent that failure to obtain such approval,
consent, exemption, authorization or take such other action could not reasonably
be expected to have a Material Adverse Effect.

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

5.05.                     Financial Statements; No Material Adverse Effect. 
Except as disclosed by the Company in filings (including any exhibits thereto)
with the SEC of such annual reports and such information, documents and other
reports as are specified in Section 13 or 15(d) of the Exchange Act applicable
to a U.S. corporation subject to such Sections (the “Exchange Act filings”):

 

(a)                                 The audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and Consolidated Cash Flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Subsidiaries dated March 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and
Consolidated Cash Flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since December 31, 2011, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.06.                     Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in the Company’s Exchange Act filings, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.

 

5.07.                     No Default.  Neither the Company nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

40

--------------------------------------------------------------------------------


 

5.08.                     Ownership of Property; Liens.  Each of the Company and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real and personal property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The real and personal property of the Company and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

5.09.                     Environmental Compliance.   Responsible Officers of
the Company and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws or otherwise in connection
with Hazardous Materials and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, to the knowledge
of the Responsible Officers, except as specifically disclosed in the Company’s
Exchange Act filings, (a) such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (b) there has been no Release of or exposure of persons to
Hazardous Materials by the Company or its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect; and (c) there are no past or present
conditions, events or circumstances related to Hazardous Materials or
Environmental Law that could reasonably be expected to have a Material Adverse
Effect.

 

5.10.                     Insurance.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operates (in each case, after giving effect to any
self-insurance determined by the Company to be reasonable and prudent, taking
into account the practices of similarly situated Persons engaged in the same or
similar businesses as the Company’s Subsidiaries).

 

5.11.                     Taxes.  The Company and its Subsidiaries have filed
all Federal, state, foreign and other material tax returns and reports required
to be filed, and have paid all Federal, state, foreign and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect.

 

5.12.                     ERISA Compliance.  Except as disclosed in Schedule
5.12, (i) no ERISA Event has occurred; (ii) each of the Loan Parties, their
Subsidiaries and each ERISA Affiliate has fulfilled its obligations, if any,
under the minimum funding standards of Section 302 of ERISA and Section 412 of
the Code with respect to each Plan, subject to Section 302 of ERISA, which the
Loan Parties, their Subsidiaries or any ERISA Affiliate sponsors or maintains,
or with respect to which it has (or within the last six years had) any
obligation to make contributions, except as would not otherwise reasonably be
expected to result in a Material Adverse Effect; (iii) each Plan has been
maintained, operated and administered in compliance in all material respects
with its terms and with ERISA, the Code and all other applicable Laws, except as
would not otherwise reasonably be expected to result in a Material Adverse
Effect, (iv) the present value of all accumulated benefit obligations under each
Plan that is a “defined benefit plan” within the meaning of Section 3(35) of
ERISA (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of such Plan, (v) no Loan Party or ERISA Affiliate has any current or
contingent liabilities with respect to any post-retirement health or medical
benefits, other than liability for continuation coverage described in article 6
of Title I of ERISA; and (vi) none of the Loan Parties, their Subsidiaries or
any ERISA Affiliate has incurred any

 

41

--------------------------------------------------------------------------------


 

unpaid liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA.

 

5.13.                     Subsidiaries; Equity Interests.  As of the date
hereof, (a) the Company has no Subsidiaries other than those specifically
disclosed in Annex R to the Security Agreement, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the Persons and in the amounts specified in
Annex S to the Security Agreement free and clear of all Liens, other than
Permitted Liens.  All such Capital Stock was issued in compliance with all
requirements of Law.  Except as expressly contemplated by this Agreement or as
set forth on Annex R to the Security Agreement, there are no contractual
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Loan Party may be required to
issue, sell, repurchase or redeem any Capital Stock or any Capital Stock of its
Subsidiaries, including any Capital Stock that is exchangeable or exercisable
for, or convertible into, any such Capital Stock.

 

5.14.                     Margin Regulations; Investment Company Act.

 

(a)                                 The Company is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  No part of the proceeds of the Loans will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Subsidiary (a) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (b) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (c) is subject to the Federal Power Act or the Interstate Commerce Act.

 

5.15.                     Compliance with Laws.  To the knowledge of the
Responsible Officers after due inquiry, each of the Company and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16.                     Intellectual Property; Licenses, Etc.  The Company and
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, data, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon or misappropriates any rights held by any other
Person.

 

5.17.                     Transactions with Affiliates.  Except as disclosed
pursuant to Item 404 of Regulation S-K in the Company’s Exchange Act filings or
as among the Loan Parties, no Loan Party is party to or engaged in any
transaction with, and none of the properties and assets of any Loan Party is
subject to or bound by any agreement or arrangement with, any officer, director,
holder of Capital Stock or Affiliate of any Loan Party.

 

42

--------------------------------------------------------------------------------


 

5.18.                     Use of Proceeds.  The proceeds of the Loans will be
used solely for working capital and general corporate purposes of the Company.

 

5.19.                     Solvency.  On the date of this Agreement, and both
prior to and after giving pro forma effect to any Credit Extension, the Company
and its Subsidiaries on a consolidated basis are, Solvent.

 

5.20.                     Labor Matters.   To the knowledge of the Company,
there are no employee strikes, work stoppages, slowdowns or lockouts pending or
threatened against any Loan Party.  As of the date of this Agreement, (i) there
is no collective bargaining or similar agreement with any labor union, labor
organization, works council or similar labor representative covering any
employee of any Loan Party, (ii) no petition for certification or election of
any labor representative is pending with respect to any employee of any Loan
Party and (iii) no labor representative is seeking certification or recognition
with respect to any employee of any Loan Party.

 

5.21.                     Accuracy and Completeness of Information.  Other than
the Projections, any document, certificate and written statement heretofore or
contemporaneously herewith furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Loan Document, and any representation or warranty made by
any Loan Party in connection the Loan Documents, as of its date, or if none, as
of the date on which such information is furnished or such statement is made, is
correct in all material respects and does not contain any untrue statement of
material fact or omit any material fact required to be furnished or made or
necessary to make such information or such statement not misleading in any
material respect in light of the circumstances under which it was furnished or
made. Any written statement based upon (or constituting) a forecast or
projection (a “Projection”) furnished by or on behalf of any Loan party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Loan Document, as of its date, or if none, as of the date
on which such Projection is furnished, was made in good faith, based upon
assumptions believed by such Loan Party to be reasonable in light of the
conditions existing as of the time at which such Projection were made, it being
acknowledged and agreed by the Administrative Agent and the Lenders that the
Projections are inherently uncertain and are not a guarantee of future financial
performance.

 

5.22.                     Compliance with OFAC Rules and Regulations.  No Loan
Party or any Affiliate of any Loan Party (i) is a Sanctioned Person, (ii) has
more than fifteen percent (15%) of its total assets in Sanctioned Countries, or
(iii) derives more than fifteen percent (15%) of its operating income from
investments in or transactions with Sanctioned Persons or Sanctioned Countries. 
No part of the proceeds of the Loans will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to a Sanctioned Person or a Sanctioned Country.

 

5.23.                     Brokers.  Except for fees payable to the
Administrative Agent and the Lenders, no broker’s, finder’s, placement or other
financial advisory fee or commission is or will be payable to any Person in
connection with the Loan Documents.

 

43

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

 

6.01.                     Financial Statements.  Deliver to the Administrative
Agent and each Lender:

 

(a)                                 no later than 90 days after the end of each
fiscal year of the Company, an audited consolidated balance sheet, a statement
of operations and comprehensive income, a statement of shareholders’ equity, a
statement of Consolidated Cash Flows (including notes thereto and consistent in
form with the financial statements delivered in accordance with the Indenture)
of the Company for such fiscal year, a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” that describes the financial
condition and results of operations of the Company and its consolidated
Subsidiaries, and a report thereon by the Company’s certified independent
accountants; and

 

(b)                                 no later than 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet, a statement of operations and comprehensive income,
a statement of shareholders’ equity, a statement of Consolidated Cash Flows
(including notes thereto and consistent in form with the financial statements
delivered in accordance with the Indenture) of the Company for such fiscal
quarter, a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” that describes the financial condition and results of
operations of the Company and its consolidated Subsidiaries;

 

(c)                                  all current reports that are filed with or
furnished to the SEC on Form 8-K.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
The availability of the foregoing materials on the SEC’s EDGAR service (or any
successor thereto) shall be deemed to satisfy the Company’s delivery obligation
in the preceding paragraphs.

 

6.02.                     Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if to their knowledge any such Default shall exist,
stating the nature and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Company;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or

 

44

--------------------------------------------------------------------------------


 

the audit committee of the board of directors) of the Company by independent
accountants in connection with the accounts or books of the Company or any
Subsidiary, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02.

 

Documents required to be delivered pursuant to Sections 6.01 and this
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything to the contrary contained herein,
in every instance the Company shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.

 

6.03.                     Notices.  Promptly, but in no event later than five
(5) Business Days after a Responsible Officer’s knowledge thereof, notify the
Administrative Agent and each Lender of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrowers or any Subsidiary (including, without limitation, the
Indenture); (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)                                  the occurrence of any ERISA Event;

 

(d)                                 the acquisition of any Subsidiary that is a
CFC; and

 

(e)                                  any material change in accounting policies
or financial reporting practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a)

 

45

--------------------------------------------------------------------------------


 

shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

6.04.                     Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property.

 

6.05.                     Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06.                     Maintenance of Properties.  Maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
and make all necessary repairs thereto and renewals and replacements thereof,
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

6.07.                     Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates (in each
case, after giving effect to any self-insurance determined by the Company to be
reasonable and prudent, taking into account the practices of similarly situated
Persons engaged in the same or similar businesses as the Company’s
Subsidiaries).

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09.                     Employee Benefits.  Comply in all material respects
with the terms of each Plan and all applicable provisions of ERISA, the Code and
all applicable Law with respect to all Plans, except as would not otherwise
reasonably be expected to result in a Material Adverse Effect.

 

6.10.                     Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied and requirements of Law shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

 

6.11.                     Inspection Rights.  Not more than once in any
twelve-month period, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case during normal business hours and upon reasonable

 

46

--------------------------------------------------------------------------------


 

advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent (as directed by the Required Lenders) or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing as often as may be reasonably desired and at the
expense of the Borrowers.

 

6.12.                     Additional Subsidiaries.  Notify the Administrative
Agent at the time that any Person becomes a Domestic Subsidiary (other than
Immaterial Subsidiaries), and as soon as reasonably practicable thereafter,
cause such Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guarantee Agreement or such other
document as the Required Lenders shall deem appropriate for such purpose,
(b) become a party to the Security Agreement and take such action as is
necessary to perfect the Liens created thereby and (c) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person, all in
form, content and scope reasonably satisfactory to the Required Lenders.

 

6.13.                     Releases of Guarantees.  To the extent applicable,
deliver to the Administrative Agent an Officer’s Certificate to the effect that:

 

(a)                                 a sale or other disposition of all or
substantially all of the assets of a Guarantor, by way of merger, consolidation,
amalgamation or otherwise, to a Person that is not (either before or after
giving effect to such transaction) the Company or a Subsidiary of the Company,
has occurred in compliance with Section 7.04; or

 

(b)                                 a sale, issuance or other disposition of all
of the Capital Stock of a Guarantor to a Person that is not (either before or
after giving effect to such transaction) the Company or a Subsidiary of the
Company, has occurred in compliance with Section 7.04;

 

and, in each case, the Guarantor ceases to be a Subsidiary of the Company as a
result of such sale, issuance or other disposition, whereupon the Administrative
Agent or the Collateral Agent, as applicable shall execute any documents
reasonably required in order to evidence the release of any Guarantor from its
obligations under its Guarantee and the Loan Documents and such Guarantor (and
any of its Subsidiaries that are Guarantors) shall be automatically and
unconditionally released and relieved of any obligations under its Guarantee and
the Loan Documents. Any Guarantor not released from its obligations under its
Guarantee shall remain liable for the full amount of principal of, premium, if
any, and interest on the Loans and for the other obligations of any Guarantor
under the Loan Documents.

 

6.14.                     Mortgages.  With respect to any fee interest in any
real property that is acquired by a Borrower or a Guarantor after the date of
this Agreement that has a purchase price greater than $1.0 million (such real
property referred to individually and collectively as the “Premises”), within 90
days of such acquisition the applicable Borrower shall or shall cause the
applicable Guarantor, as the case may be, to:

 

(a)                                 deliver to the Collateral Agent, as
mortgagee, for the benefit of the Holders, fully executed Mortgages, duly
executed by the applicable Borrower or the applicable Guarantor, as the case may
be, together with evidence of the completion (or satisfactory arrangements for
the completion), of all recordings and filings of such Mortgage as may be
necessary to create a valid, perfected Lien, subject to Permitted Liens, against
the Premises purported to be covered thereby;

 

(b)                                 deliver to the Collateral Agent, a
mortgagee’s title insurance policy in favor of the Collateral Agent in an amount
equal to 100% of the Fair Market Value of the Premises purported to be covered
by the related Mortgage, insuring that the interests created by the Mortgage
constitute valid Liens thereon free and clear of all Liens, defects and
encumbrances other than Permitted Liens and any

 

47

--------------------------------------------------------------------------------


 

other exceptions disclosed in such policy, and such policy shall also include,
to the extent available and issued at ordinary rates, customary endorsements and
shall be accompanied by evidence of the payment in full (or satisfactory
arrangements for the payment) of all premiums thereon;

 

(c)                                  deliver to the Collateral Agent, the most
recent survey of such Premises, together with either (i) an updated survey
certification in favor of the Collateral Agent from the applicable surveyor
stating that, based on a visual inspection of the property and the knowledge of
the surveyor, there has been no change in the facts depicted in the survey or
(ii) an affidavit and/or indemnity from the applicable Borrower or the
applicable Guarantor, as the case may be, stating that to its knowledge there
has been no change in the facts depicted in the survey, other than, in each
case, changes that do not materially adversely affect the use by such Borrower
or Guarantor, as applicable, of such Premises for such Borrower’s or such
Guarantor’s business as so conducted, or intended to be conducted, at such
Premises and in each case, in form sufficient for the title insurer issuing the
title policy to remove the standard survey exception from such policy and issue
a survey endorsement to such policy;

 

(d)                                 deliver to the Collateral Agent an opinion
of counsel that such Mortgage has been duly authorized, executed and delivered
by such Borrower or such Guarantor, constitutes legal, valid, binding and
enforceable obligation of such Borrower or such Guarantor and creates a valid
perfected Lien in the Premises purported to be covered thereby; and

 

(e)                                  deliver an environmental audit and an
environmental indemnification agreement with respect to the mortgaged property
which shall be in form and substance satisfactory to the Collateral Agent.

 

6.15.                     Use of Proceeds.  Use the proceeds of the Loans solely
for working capital and general corporate purposes of the Company.

 

6.16.                     Cash Management.  Maintain all Securities Accounts and
Deposit Accounts subject to the last sentence of Section 4.8 of the Security
Agreement, with a bank or financial institution that is reasonably acceptable to
the Administrative Agent and Required Lenders with respect to each such account.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01.                     Liens.  Directly or indirectly, create, incur, assume
or suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired, except the following (each, a “Permitted Lien”):

 

(a)                                 Liens securing Indebtedness Incurred
pursuant Section 7.02(b)(vi);

 

(b)                                 Liens in favor of a Borrower or a Guarantor;

 

(c)                                  Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Company or a
Subsidiary, provided that such Liens were not created in connection with, or in
contemplation of, such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Company or a
Subsidiary;

 

48

--------------------------------------------------------------------------------


 

(d)                                 Liens on property existing at the time of
acquisition thereof by the Company or any Subsidiary of the Company, provided
that such Liens were not created in connection with, or in contemplation of,
such acquisition;

 

(e)                                  Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds, workmen’s
compensation or unemployment obligations or other obligations of a like nature,
or to secure letters of credit issued with respect to such obligations, Incurred
in the ordinary course of business;

 

(f)                                   Liens consisting of deposits in connection
with leases or other similar obligations, or securing letters of credit issued
in lieu of such deposits, incurred in the ordinary course of business;

 

(g)                                  Liens securing Indebtedness (including
Capital Lease Obligations) permitted by Section 7.02(b)(ii) covering only the
assets acquired with such Indebtedness and directly related assets such as
proceeds (including insurance proceeds), products, replacements, substitutions
and accessions thereto;

 

(h)                                 Liens existing on the date of this Agreement
and replacement Liens that do not encumber additional assets, unless such
encumbrance is otherwise permitted; provided that, with respect to any existing
Liens securing an item of Indebtedness in excess of $1,000,000, such item of
Indebtedness is identified in Schedule 7.01 hereto.

 

(i)                                     Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent for more than 30 days
or that are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor;

 

(j)                                    Liens securing Permitted Refinancing
Debt, provided that the Borrowers were permitted to Incur such Liens with
respect to the Indebtedness so refinanced under this Agreement and:

 

(i)                                     the new Lien is limited to all or part
of the same property and assets that secured or, under the written agreements
pursuant to which the original Lien arose, could secure the original Lien (plus
improvements and accessions to, such property or proceeds or distributions
thereof); and

 

(ii)                                  the Indebtedness secured by the new Lien
is not increased to any amount greater than the sum of (A) the outstanding
principal amount, or, if greater, committed amount, of the Indebtedness renewed,
refunded, refinanced, replaced, defeased or discharged with such Permitted
Refinancing Indebtedness; and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge;

 

(k)                                 statutory and common law Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen or other similar
Liens arising in the ordinary course of business with respect to amounts that
are not yet delinquent for more than 30 days or that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
provided that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;

 

(l)                                     Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review, provided that

 

49

--------------------------------------------------------------------------------


 

any reserve or other appropriate provision as shall be required in conformity
with GAAP shall have been made therefor;

 

(m)                             Liens arising from filings of Uniform Commercial
Code financing statements or similar documents regarding leases or otherwise for
precautionary purposes relating to arrangements not constituting Indebtedness;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any of the Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Company or any of
the Subsidiaries in the ordinary course of business;

 

(o)                                 Liens securing the 2015 Notes and other
obligations under the Indenture;

 

(p)                                 Liens securing Cash Management Obligations;

 

(q)                                 Minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(r)                                    Liens securing (a) obligations with
respect to Indebtedness permitted to be incurred pursuant to
Section 7.02(b)(xiv) and (b) Obligations under this Agreement;

 

(s)                                   Liens Incurred in the ordinary course of
business of the Company or any Subsidiary of the Company with respect to
obligations in an aggregate principal amount that does not exceed $5.0 million
at any one time outstanding and that (A) are not Incurred in connection with the
borrowing of money or the obtaining of advances or credit (other than trade
credit in the ordinary course of business) and (B) do not in the aggregate
materially detract from the value of the property or materially impair the use
thereof in the operation of business by the Company or such Subsidiary;

 

(t)                                    Liens securing Indebtedness of Foreign
Subsidiaries to the extent such Indebtedness is permitted under
Section 7.02(b)(x); provided, however, that no asset of the Company or any
Domestic Subsidiary shall be subject to any such Lien; and

 

(u)                                 Liens in the nature of set-off rights
against deposit accounts maintained by the Borrowers or any Guarantors into
which any fees or commission paid to the Borrowers or any Guarantor in
connection with CSO Obligations are required to be deposited by the lenders of
the related consumer title loans; provided that the deposits maintained in such
deposit accounts shall not exceed $2.0 million in the aggregate at any time.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest, fees, expenses and all other amounts owing in connection with
or in respect of any referenced Indebtedness.

 

50

--------------------------------------------------------------------------------


 

7.02.                     Indebtedness.

 

(a)                                 Directly or indirectly, Incur any
Indebtedness (including Acquired Debt) and the Company will not issue any
Disqualified Stock and will not permit any of its Subsidiaries to issue any
shares of Preferred Stock; provided, however, that the Borrowers and any
Guarantor may Incur Indebtedness (including Acquired Debt) and the Company may
issue shares of Disqualified Stock, if the Fixed Charge Coverage Ratio for the
Company’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is Incurred or such Disqualified Stock is issued would
have been at least 3.0 to 1.0, determined on a pro forma basis (including a pro
forma application of the net cash proceeds therefrom, including the effect of
acquisitions or repayments or redemptions of Indebtedness to be funded by such
proceeds), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock had been issued, as the case may be, at the beginning of such
four-quarter period.

 

(b)                                 The foregoing provisions will not prohibit
the Incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

 

(i)                                     the Incurrence by the Guarantors of
Indebtedness represented by the Guarantees to be issued pursuant to the
Guarantee Agreement;

 

(ii)                                  the Incurrence by the Company or any of
its Subsidiaries of Indebtedness (including Capital Lease Obligations, mortgage
financings or purchase money obligations) Incurred for the purpose of financing
(or refinancing) all or any part of the purchase price or cost of construction
or improvement of property (real or personal), plant or equipment used in the
business of the Company or such Subsidiary that, added to all other Indebtedness
Incurred pursuant to this clause (ii) and then outstanding, will not exceed the
sum of (A) $5.0 million plus (B) the amount of any fees and expenses incurred in
connection with any refinancing;

 

(iii)                               the Incurrence by the Company or any of its
Subsidiaries of Permitted Refinancing Debt in exchange for, or the net cash
proceeds of which are used to extend, refinance, renew, replace, defease or
refund, Indebtedness that was Incurred pursuant to subsection (a) above or
pursuant to clauses (i), (iii) or (vii) of this paragraph (b);

 

(iv)                              the Incurrence of (a) intercompany
Indebtedness of the Company, a Guarantor or any other Subsidiary for so long as
such Indebtedness is held by a Borrower or a Guarantor; provided that (i) such
Indebtedness shall be unsecured and if owing by a Borrower or any Guarantor,
contractually subordinated in all respects (other than with respect to the
maturity thereof) to the obligations of the Borrowers under this Agreement or
such Guarantor under its Guarantee, as the case may be, and (ii) if as of any
date any Person other than a Borrower or a Guarantor owns or holds any such
Indebtedness or holds a Lien in respect of such Indebtedness (other than a
Permitted Lien of the type described in clauses (o) or (r) of the definition
thereof), such date shall be deemed the incurrence of Indebtedness not permitted
under this clause (iv) by the issuer of such Indebtedness and (b) intercompany
Indebtedness of the Borrowers, any Guarantor or any Foreign Subsidiary for so
long as such Indebtedness is held by a Foreign Subsidiary; provided that (i) if
such Indebtedness is owing by a Borrower or any Guarantor, such Indebtedness
shall be unsecured and contractually subordinated in all respects (other than
with respect to the maturity thereof) to the obligations of the Borrowers under
the Loan Documents or such Guarantor under its Guarantee, as the case may be,
and (ii) if as of any date any Person other than such other Foreign Subsidiary
owns or holds any such Indebtedness or holds a Lien in respect of such
Indebtedness (other than Permitted Liens of the type described in clause (t) of
the definition thereof), such date shall be deemed the incurrence of
Indebtedness not constituting Indebtedness permitted under this clause (iv) by
the issuer of such Indebtedness;

 

51

--------------------------------------------------------------------------------


 

(v)                                 Guarantees by the Company or any Subsidiary
of Indebtedness of the Company or any Subsidiary otherwise permitted hereunder
so long as the Person giving such Guarantee could have Incurred the Indebtedness
that is being Guaranteed; provided that if the Indebtedness being guaranteed is
subordinated to the Loans, then the Guarantee must be subordinated to the same
extent as the Indebtedness being guaranteed;

 

(vi)                              the Incurrence by the Company or any of its
Subsidiaries of Hedging Obligations that are Incurred for the purpose of fixing
or hedging interest rate risk with respect to any floating rate Indebtedness
that is permitted by the terms of this Indenture to be outstanding;

 

(vii)                           the Incurrence of Existing Indebtedness (other
than Indebtedness described in clause (i) or (iv) of this paragraph (b));

 

(viii)                        the Incurrence of obligations in respect of
letters of credit, bank guarantees, performance, bid and surety bonds and
completion guarantees provided by the Company or any of its Subsidiaries in the
ordinary course of business;

 

(ix)                              the Incurrence by the Company or any of its
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within two Business Days of its Incurrence;

 

(x)                                 Indebtedness of Foreign Subsidiaries that,
when added together with any other Indebtedness incurred under this clause
(x) and then outstanding, will not exceed $10.0 million (or its foreign currency
equivalent);

 

(xi)                              Indebtedness of the Company or any Subsidiary
consisting of the financing of insurance premiums in the ordinary course of
business;

 

(xii)                           Indebtedness consisting of promissory notes or
similar Indebtedness issued by the Company or any Subsidiary to current, future
or former officers, managers, and employees thereof, or to their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Company or a Subsidiary to the extent
described in clause (B) of paragraph (iv) of Section 7.05;

 

(xiii)                        the Incurrence by the Company or any of its
Subsidiaries of Indebtedness, or issuance of Disqualified Stock by the Company
(in addition to Indebtedness or Disqualified Stock permitted by any other clause
of this paragraph) in an aggregate principal amount (or accreted value, as
applicable) that, when added to all other Indebtedness Incurred pursuant to this
clause (xiii) and then outstanding, will not exceed $10.0 million;

 

(xiv)                       the Incurrence by the Company or any Guarantor
(including any Guarantees thereof) of Indebtedness pursuant to this Agreement;
and

 

(xv)                          the Incurrence by the Company or any of its
Subsidiaries of Permitted CSO Obligations.

 

(c)                                  For purposes of determining compliance with
this Section 7.02, in the event that an item of Indebtedness meets the criteria
of more than one of the categories of Indebtedness described in clauses
(i) through (xiv) of paragraph (b) above or under paragraph (a) above, the
Company shall, in its

 

52

--------------------------------------------------------------------------------


 

sole discretion, divide and classify such item of Indebtedness in any manner
that complies with this Section 7.02 and will only be required to include the
amount and type of such Indebtedness in one of such clauses or pursuant to
Section 7.02(a), and may re-classify any such item of Indebtedness from time to
time among such clauses or Section 7.02(a), so long as such item meets the
applicable criteria for such category. For avoidance of doubt, Indebtedness may
be classified as Incurred in part pursuant to one of the clauses (i) through
(xiv) above, and in part under one or more other clauses or under
Section 7.02(a).

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

Accrual of interest and dividends, accretion of accreted value, issuance of
securities paid-in-kind, amortization of original issue discount, changes to
amounts outstanding in respect of Hedging Obligations solely as a result of
fluctuations in foreign currency exchange rates or interest rates or by reason
of fees, indemnities and compensation payable thereunder shall not be deemed to
be an Incurrence of Indebtedness for purposes of this Section 7.02.

 

(d)                                 The Borrowers will not incur, and will not
permit any Guarantor to incur, any Indebtedness (including Permitted Debt) that
is contractually subordinated in right of payment to any other Indebtedness of
the Borrowers or such Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Loans and the applicable Guarantees on
substantially identical terms; provided, however, that no Indebtedness will be
deemed to be contractually subordinated in right of payment to any other
Indebtedness solely by virtue of being unsecured or by virtue of being secured
on junior Lien or priority basis.

 

7.03.                     Fundamental Changes.  In the case of the Company, in
any transaction or series of related transactions, consolidate with or merge
with or into (whether or not the Company survives), or sell, assign, convey,
transfer, lease or otherwise dispose of all or substantially all of the
Company’s property and assets whether as an entirety or substantially as an
entirety, to any Person, unless:

 

(a)                                 either: (i) if the transaction or series of
transactions is a consolidation of the Company with or a merger of the Company
with or into any other Person, the Company shall be the surviving Person of such
merger or consolidation; or (ii) the Person formed by any consolidation or
merger with or into the Company, or to which all or substantially all of the
properties and assets of the Company and its Subsidiaries, taken as a whole, as
the case may be, are sold, assigned, conveyed, transferred, leased or otherwise
disposed of, shall be a corporation or limited liability company organized and
existing under the laws of the United States, any state thereof or the District
of Columbia; provided that the surviving Person shall be a corporation; and such
Person shall expressly assume by assignment all obligations of the Company under
this Agreement and under the Loan Documents, and in connection

 

53

--------------------------------------------------------------------------------


 

therewith shall cause such instruments to be filed and recorded in such
jurisdictions and take such other actions as may be required by applicable law
to perfect or continue the perfection of the Lien created under the Loan
Documents on the Collateral owned by or transferred to the surviving entity;

 

(b)                                 immediately before and after giving effect
to such transaction or series of transactions on a pro forma basis (including
any Indebtedness incurred or anticipated to be incurred in connection with or in
respect of such transaction or series of transactions), no Default or Event of
Default shall have occurred and be continuing; and

 

(c)                                  at the time of such transaction and after
giving pro forma effect thereto as if such transaction had occurred at the
beginning of the applicable period (but without giving effect to the costs and
expenses of such transaction), the Company or the successor entity to the
Company would be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 7.12.

 

7.04.                     Asset Sales.

 

(a)                                 Make any Asset Sale (except with respect to
an Event of Loss) unless:

 

(i)                                     the Company (or Subsidiary of the
Company, as the case may be) receives consideration at the time of such
Disposition at least equal to the Fair Market Value of the assets or Equity
Interests issued or sold or otherwise disposed of; and

 

(ii)                                  at least 75% of the consideration therefor
received by the Company is in the form of cash or Cash Equivalents;

 

provided that the amount of:

 

(A)                               any liabilities (as shown on the Company’s or
such Subsidiary’s most recent balance sheet) of the Company or such Subsidiary
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Loans or any Guarantee thereof) that are assumed by the
transferee of any such assets pursuant to a customary novation agreement
releasing the Company or such Subsidiary from further liability; and

 

(B)                               any securities, notes or other obligations
received by the Company or any such Subsidiary from such transferee that are
contemporaneously, subject to ordinary settlement periods, converted by the
Company into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received in that conversion),

 

will be deemed to be cash for purposes of this Section 7.04.

 

(b)                                 Within 360 days after the receipt of any Net
Proceeds from an Asset Sale by the Company or any Subsidiary of the Company, the
Company or such Subsidiary may apply such Net Proceeds at its option:

 

(i)                                     with respect to Asset Sales of assets of
a Subsidiary of the Company that is not a Guarantor, to permanently reduce
Indebtedness of a Subsidiary of the Company that is not a Guarantor (and to
correspondingly reduce commitments with respect thereto), other than
Indebtedness owed to the Company or another Subsidiary of the Company; or

 

54

--------------------------------------------------------------------------------


 

(ii)                                  to the making of a Capital Expenditure or
the acquisition of a controlling interest in another business or other assets,
in each case, that are used or useful in a Similar Business or that replace the
assets that are the subject of such Asset Sale.

 

(c)                                  Pending the final application of any such
Net Proceeds, the Company or any applicable Subsidiary of the Company may
temporarily apply such Net Proceeds in any manner that is not prohibited by this
Agreement.

 

(d)                                 After 360 days following the receipt of such
Net Proceeds, the ratable portion of the Loans relative to the aggregate
principal amount of outstanding 2015 Notes outstanding at such time, in each
case of such Net Proceeds from Asset Sales that are not applied or invested (by
election or as a result of the passage of time) as provided in subsection
(b) above shall be deemed to constitute “Excess Proceeds” and applied as
required under Section 2.03(g).

 

7.05.                     Restricted Payments.

 

(a)                                 Directly or indirectly:

 

(i)                                     declare or pay any dividend on, except
as described below, or make any other payment or distribution in respect of, its
Equity Interests (including any dividend or distribution payable in connection
with any merger or consolidation involving the Company) or similar payment to
the direct or indirect holders thereof in their capacity as such (other than any
dividends or distributions payable solely in its Equity Interests (other than
Disqualified Stock) and dividends or distributions payable to the Company);

 

(ii)                                  purchase, redeem or otherwise acquire or
retire for value any Equity Interests of the Company held by any Person or any
Equity Interests of any Subsidiary held by any Affiliate of the Company (in each
case other than held by the Company or a Subsidiary), including in connection
with any merger or consolidation and including the exercise of any option to
exchange any Equity Interests (other than into Equity Interests of the Company
that are not Disqualified Stock);

 

(iii)                               make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value, more than 30 days prior
to the scheduled maturity, scheduled repayment or scheduled sinking fund payment
of any Indebtedness that is contractually subordinated in right of payment to
the Revolving Loans (other than the purchase, repurchase or other acquisition of
such Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase or other acquisition); or

 

(iv)                              make any Restricted Investment.

 

All such payments and other actions set forth in clauses (i) through (iv) above
are collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

 

(A)                               no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

 

(B)                               the Company would, at the time of such
Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, have been permitted to Incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 7.02; and

 

55

--------------------------------------------------------------------------------


 

(C)                               such Restricted Payment, together with the
aggregate of all other Restricted Payments made by the Company and its
Subsidiaries after the date of this Agreement (excluding Restricted Payments
permitted by clauses (ii) through (xi) of subsection (b) below), is, at the time
of determination, less than the sum of:

 

(1)                                 25% of the Consolidated Net Income of the
Company for the period (taken as one accounting period) beginning on the first
day of the first fiscal quarter occurring after the date of the Indenture to the
end of the Company’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus

 

(2)                                 100% of the aggregate net cash proceeds
received by the Company from the issuance or sale of its Equity Interests
subsequent to the date of this Agreement (other than an issuance or sale to a
Subsidiary of the Company) and 100% of any cash capital contribution received by
the Company from its shareholders subsequent to the date of the Indenture, plus

 

(3)                                 the amount by which the principal amount of
any Indebtedness of the Company or a Subsidiary is reduced upon the conversion
or exchange (other than by a Subsidiary) subsequent to the date of this
Agreement of any Indebtedness of the Company or a Subsidiary convertible or
exchangeable for Equity Interests (other than Disqualified Stock) of the Company
(less the amount of any cash, or the fair value of any other property,
distributed by the Company or a Subsidiary upon such conversion or exchange);
provided, however, that the foregoing amount shall not exceed the net cash
proceeds received by the Company from the sale of such Indebtedness; plus

 

(4)                                 the amount equal to the net reduction in the
Restricted Investments made by the Company or any Subsidiary in any Person
resulting from repurchases, repayments or redemptions of such Investments by
such Person, proceeds realized on the sale or other disposition of such
Investment and proceeds representing the return of capital (excluding dividends
and distributions to the extent included in Consolidated Net Income), in each
case realized by the Company or any Subsidiary; provided, however, that the
foregoing will not exceed, in the case of any such Person, the amount of
Restricted Investments previously made (and treated as a Restricted Payment) by
the Company or any Subsidiary in such Person.

 

(b)                                 The foregoing provisions shall not prohibit:

 

(i)                                     the payment of any dividend within 60
days after the date of declaration thereof, if at said date of declaration such
payment would have complied with the provisions of this Agreement;

 

(ii)                                  so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, any Restricted
Payment made in exchange for, or with the net cash proceeds from, the
substantially concurrent sale of Equity Interests of the Company (other than any
Disqualified Stock and other than Equity Interests issued or sold to a
Subsidiary of the Company) or a substantially concurrent cash capital
contribution received by the Company from its shareholders; provided that the
net cash proceeds from such sale or such cash capital contribution (to the
extent so used for such Restricted Payment) shall be excluded from clause
(C)(2) of subsection (a) above;

 

(iii)                               the defeasance, redemption, repurchase,
retirement or other acquisition of Indebtedness of the Borrowers or any
Guarantor that is contractually subordinated in right of payment

 

56

--------------------------------------------------------------------------------


 

to the Loans or to any Guarantees thereof in exchange for, or with the net cash
proceeds from, an Incurrence of Permitted Refinancing Debt;

 

(iv)                              so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, the redemption,
repurchase, retirement or other acquisition for value of any Equity Interests of
the Company or any Subsidiary of the Company held by employees, former
employees, managers, former managers, consultants or former consultants of the
Company; provided that the aggregate amount of such repurchases and other
acquisitions (excluding amounts representing cancellation of Indebtedness) shall
not exceed $10.0 million in the aggregate (in each case plus the amount of net
cash and proceeds received by the Company and its Subsidiaries (a) in respect of
“key-man” life insurance and (b) from the issuance of Equity Interests by the
Company to members of management of the Company, to the extent that those
amounts did not provide the basis for any previous Restricted Payment);

 

(v)                                 payments of dividends on Disqualified Stock
issued pursuant to this Agreement;

 

(vi)                              repurchases of Capital Stock deemed to occur
upon exercise of stock options if such Capital Stock represents a portion of the
exercise price of such options;

 

(vii)                           cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of the Company;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitation of this Section 7.05 (as determined in good faith by the
Board of Directors);

 

(viii)                        so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, payments of intercompany
subordinated Indebtedness, the Incurrence of which was permitted under
Section 7.02;

 

(ix)                              following the occurrence of a Change of
Control, the repurchase, redemption or other acquisition or retirement for value
of any Indebtedness of the Borrowers or any Guarantor that is contractually
subordinated in right of payment to the Notes or to any Loans; or

 

(x)                                 Permitted Tax Distributions; or

 

(xi)                              Restricted Payments in an amount which, when
taken together with all Restricted Payments previously made pursuant to this
clause (xi) and then outstanding, does not exceed $5.0 million.

 

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of the Restricted Payment of the assets proposed to be
transferred by the Company or such Subsidiary, as the case may be, pursuant to
the Restricted Payment.

 

7.06.                     Change in Nature of Business.  Engage in any material
line of business not primarily comprised of the title lending business (which
shall include acting as a credit services organization).

 

7.07.                     Transactions with Affiliates.  Make any payment to, or
sell, lease, exchange, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any contract, agreement, understanding, loan, advance or Guarantee with,
or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate
Transaction”), unless:

 

57

--------------------------------------------------------------------------------


 

(a)                                 such Affiliate Transaction is on terms that
are no less favorable to the Company or the relevant Subsidiary than those that
would have been obtained in a comparable transaction at the time in an
arm’s-length transaction with a person who was not an Affiliate; and

 

(b)                                 if such Affiliate Transaction involves an
amount in excess of $3.0 million, the terms of the Affiliate Transaction are set
forth in writing and a majority of the nonemployee managers of the Company
disinterested with respect to such Affiliate Transaction has determined in good
faith that the criteria set forth in clause (a) of this Section 7.07 are
satisfied and has approved the relevant Affiliate Transaction as evidenced by a
resolution of the Board of Directors of the Company set forth in an Officer’s
Certificate; and

 

(c)                                  if such Affiliate Transaction or series of
related Affiliate Transactions involves an amount in excess of $7.5 million, the
Company obtains an opinion as to the fairness to the Company from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing or is no more restrictive to the Company and its Subsidiaries
than could reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate.

 

The foregoing provisions shall not apply to the following:

 

(i)                                     any employment agreement or compensation
plan or arrangement entered into by the Company or any of its Subsidiaries in
the ordinary course of business of the Company or such Subsidiary; provided that
the salary, bonus and other compensation paid to Tracy Young in any fiscal year
(excluding compensation paid in the form of Equity Interests) shall not exceed
$1.0 million and (B) the salary, bonus and other compensation paid to Tracy
Young together with any child, stepchild, parent, stepparent, spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law of Tracy Young in any fiscal year (excluding
compensation paid in the form of Equity Interests) shall not exceed $1.75
million;

 

(ii)                                  transactions exclusively between or among
the Company and/or any Guarantors, or involving any transaction or series of
related transactions between or among any Loan Parties and the Company’s
Immaterial Subsidiaries involving consideration with a Fair Market Value not
exceeding $10,000; provided that such transactions are not otherwise prohibited
by this Agreement;

 

(iii)                               any agreement existing on the date of this
Agreement either involving an amount less than $500,000 or set forth on Schedule
7.07, as in effect on the date of this Agreement, or as modified, amended or
amended and restated by any modification, amendment or amendment and restatement
made in compliance with the applicable provisions of clauses (a), (b) and (c) of
this Section 7.07;

 

(iv)                              reasonable compensation of, and indemnity
arrangements in favor of, managers of the Company and its Subsidiaries;

 

(v)                                 the issuance or sale of any Equity Interests
(other than Disqualified Stock) of the Company; and

 

(vi)                              Restricted Payments that are permitted by
Section 7.05.

 

Notwithstanding anything to the contrary in this Section 7.07, the Company will
not directly or indirectly, sell, lease, exchange, transfer or otherwise dispose
of any of its properties or assets to any Affiliate other than to the Company or
any Guarantor.

 

58

--------------------------------------------------------------------------------


 

7.08.                     Burdensome Agreements.

 

(a)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or consensual restriction on the
ability of any Subsidiary to:

 

(i)                                     pay dividends or make any other
distributions to the Company or any of its Subsidiaries with respect to its
Capital Stock or any other interest or participation in, or measured by, its
profits;

 

(ii)                                  pay any Indebtedness owed to the Company;

 

(iii)                               make any loans or advances to the Company;
or

 

(iv)                              sell, lease or transfer any of its properties
or assets to the Company.

 

(b)                                 However, the foregoing restrictions shall
not apply to encumbrances or restrictions existing under or by reason of:

 

(i)                                     any agreements in effect or entered into
on the date of this Agreement, including agreements governing existing
Indebtedness as in effect on the date of this Agreement, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in the agreements governing such Indebtedness as in effect on the date
of this Agreement;

 

(ii)                                  this Agreement and the other Loan
Documents;

 

(iii)                               applicable law and any applicable rule,
regulation or order;

 

(iv)                              customary non-assignment provisions in leases,
licenses or other agreements entered into in the ordinary course of business;

 

(v)                                 purchase money obligations that impose
restrictions of the nature described in clause (iv) above on the property so
acquired;

 

(vi)                              any agreement for the sale or other
disposition of all or substantially all of the Capital Stock or assets of a
Subsidiary that restricts distributions by that Subsidiary pending its sale or
other disposition thereof;

 

(vii)                           any agreement or other instrument of a Person
acquired by the Company or any Subsidiary in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired;

 

(viii)                        Liens that limit the right of Company or any of
its Subsidiaries to dispose of the asset or assets subject to such Lien;

 

(ix)                              customary provisions limiting the disposition
or distribution of assets or property in partnership, joint venture, asset sale
agreements, stock sale agreements and other similar

 

59

--------------------------------------------------------------------------------


 

agreements entered into in the ordinary course of business, which limitation is
applicable only to the assets that are the subject of such agreements;

 

(x)                                 Permitted Refinancing Debt, provided that
the restrictions subject to the limitations of this provision and contained in
the agreements governing such Permitted Refinancing Debt are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;

 

(xi)                              any such encumbrance or restriction with
respect to any Foreign Subsidiary pursuant to an agreement governing
Indebtedness incurred by such Foreign Subsidiary, either (x) the Company
determines in good faith that such encumbrance or restriction will not
materially affect the Borrowers’ ability to make the principal or interest
payments on the Revolving Loans or (y) such encumbrance or restriction applies
only if a default occurs in respect of a payment or financial covenant relating
to such Indebtedness; and

 

(xii)                           restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business.

 

Nothing contained in this Section 7.08 shall prevent the Borrowers or any
Subsidiary from creating, incurring or suffering to exist any Permitted Lien.

 

7.09.                     Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.10.                     Sale and Leaseback Transactions.  Enter into any Sale
and Leaseback Transaction unless:

 

(a)                                 the Company would be entitled to (A) incur
indebtedness in an amount equal to the attributable debt relating to such Sale
and Leaseback Transaction pursuant to Section 7.02 and (B) incur a lien on such
property securing such attributable debt pursuant to Section 7.01; and

 

(b)                                 the transfer of assets in such Sale and
Leaseback Transaction is permitted by, and the Borrowers apply the Net Proceeds
of such transaction in compliance with, Section 7.04.

 

The foregoing provisions will not apply to transactions among the Borrowers and
any Guarantors or among Subsidiaries of the Company that are not Guarantors.

 

7.11.                     Fiscal Year.  Change its fiscal year to end on a day
other than December 31.

 

7.12.                     Financial Covenant regarding Fixed Charge Coverage
Ratio.  Permit the Fixed Charge Coverage Ratio of the Company for any period of
four consecutive fiscal quarters to be less than 2.0:1.

 

7.13.                     Restrictions on Activities of TitleMax Finance
Corporation.  Unless otherwise permitted under this Agreement, TitleMax Finance
Corporation may not hold any material assets, become liable for any material
obligations or engage in any material business activities; provided that
TitleMax Finance Corporation may be a co-obligor of (i) this Agreement and
(ii) any other Indebtedness incurred by the Company pursuant to the covenant
described above under Section 7.02 and in each case may engage in any activities
directly related or necessary in connection therewith.

 

60

--------------------------------------------------------------------------------


 

7.14.                     Bank Accounts.  Establish any new Deposit Account or
Securities Account except as permitted under the Security Agreement.

 

7.15.                     Hazardous Materials.  Cause or permit any Release of
Hazardous Materials at, to or from any property owned, leased or operated by any
Loan Party in violation of any applicable Environmental Law, resulting in a
Material Adverse Effect.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 default for five (5) Business Days in the
payment when due of interest on the Revolving Loans, fees or other amounts due
hereunder;

 

(b)                                 default in payment when due of the principal
of any Revolving Loan when due at maturity, upon acceleration or otherwise;

 

(c)                                  failure by the Company or any of its
Subsidiaries to comply with its obligations under Sections 4.03, 6.01,
6.02(a) and (b), 6.03, 6.05(a), 7.03, 7.04, 7.05, 7.07, 7.08, 7.09, 7.10, 7.11,
7.12 and 7.13, or any representation or warranty made or deemed made in this
Agreement or any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement or any Loan Document shall prove to have been
incorrect, false or misleading in any material respect (or in any respect with
respect to any representation or warranty qualified by materiality) on or as of
the date made or deemed made;

 

(d)                                 failure to perform any other covenant or
agreement of the Company or any of its Subsidiaries under the Loan Documents for
30 days after the earlier to occur of (x) written notice to the Company by the
Administrative Agent and (y) the date on which any of the Chairman of the Board,
the President, the Chief Financial Officer or the Vice President of Finance
became aware of such failure;

 

(e)                                  default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by the Company (or the payment of
which is Guaranteed by the Company) whether such Indebtedness or Guarantee now
exists, or is created after the date of this Agreement, which default (A) is
caused by a failure to pay principal of or premium, if any, or interest on such
Indebtedness on or prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”) or (B) results in
the acceleration of such Indebtedness prior to its express maturity and, in each
case, the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates in excess
of $10.0 million (or its foreign currency equivalent);

 

(f)                                   failure by the Company to pay final
judgments which are non-appealable aggregating in excess of $10.0 million (or
its foreign currency equivalent) (not covered by independent third-party
insurance as to which liability has not been denied by such insurance carrier),
which judgments are not paid, discharged or stayed for a period of 60 days
following such judgment becoming final, and in the event such judgment is
covered by insurance, any enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

 

61

--------------------------------------------------------------------------------


 

(g)                                  (i) any security interest created by the
Security Agreement ceases to be in full force and effect (except as permitted by
the terms of this Agreement or the Security Agreement) or (ii) the breach or
repudiation by the Company of any of its obligations under the Security
Agreement; provided that, in the case of clauses (i) and (ii), such cessation,
breach or repudiation, individually or in the aggregate, results in Collateral
having a Fair Market Value in excess of $5.0 million not being subject to a
valid, perfected security interest;

 

(h)                                 except as expressly permitted by this
Agreement, any Guarantee shall be held in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any Guarantor, or any Person acting on behalf of any Guarantor, shall
deny or disaffirm its obligations under its Guarantee in writing;

 

(i)                                     the Company, within the meaning of
Bankruptcy Law:

 

(i)                                     commences a voluntary case,

 

(ii)                                  consents to the entry of an order for
relief against it in an involuntary case,

 

(iii)                               consents to the appointment of a Custodian
of it or for all or substantially all of its property, or

 

(iv)                              makes a general assignment for the benefit of
its creditors; or

 

(j)                                    a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that:

 

(i)                                     is for relief against the Company in an
involuntary case;

 

(ii)                                  appoints a Custodian of the Company or for
all or substantially all of the property of the Loan Parties; or

 

(iii)                               orders the liquidation of the Company or
substantially all of the property of the Loan Parties;

 

and the order or decree remains unstayed and in effect for 60 consecutive days.

 

The term “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

In the event of any Event of Default specified under subsection (e) above (other
than with respect to the Indenture), such Event of Default and all consequences
thereof (excluding any resulting payment default, other than as a result of
acceleration of the Notes) shall be annulled, waived and rescinded,
automatically and without any action by the Administrative Agent, if within 20
days after such Event of Default arose the Company delivers an Officer’s
Certificate to the Administrative Agent stating that:

 

(a)                                 Indebtedness or guarantee that is the basis
for such Event of Default has been discharged; or

 

(b)                                 holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default;

 

62

--------------------------------------------------------------------------------


 

(c)                                  the annulment of the acceleration of the
such notes would not conflict with any judgment or decree of a court of
competent jurisdiction; and

 

(d)                                 all existing Events of Default, except
nonpayment of principal, premium or interest on such notes that became due
solely because of the acceleration of such notes, have been cured or waived.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, in each case
at the direction of the Required Lenders, take any or all of the following
actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare all or any portion of the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of any event with respect to the
Company described in Sections 8.01(i) and (j), the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall, subject to the terms of
the Intercreditor Agreement, be applied by the Administrative Agent and the
Collateral Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

63

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

8.04.                     Remedies Independent.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the amounts
payable at any time hereunder and thereunder to each Lender shall be a separate
and independent debt and each Lender shall be entitled to protect and enforce
its rights arising out of this Agreement and its Note and the Guarantee
Agreement, and it shall not be necessary for any other Lender or the
Administrative Agent to consent to, or be joined as an additional party in, any
proceedings for such purposes. Required Lenders shall have the right to conduct,
and to direct the time, method and place of conducting, any proceeding for the
exercise of any remedy available to the Administrative Agent or the Collateral
Agent or any power conferred on each such Person; provided that the Lenders
shall provide prompt notice of such exercise to the Administrative Agent or the
Collateral Agent, as applicable; and provided further that the Administrative
Agent and Collateral Agent may refuse to follow any direction that may involve
the Administrative Agent or the Collateral Agent, respectively, in liability.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Wells Fargo Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Secured Creditors hereby further irrevocably
appoints the Wells Fargo Bank, National Association to act on its behalf as the
Collateral Agent under the Security Agreement and authorizes the Collateral
Agent to take such action on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and the Borrowers shall not have
rights as a third party beneficiary of any of such provisions. Notwithstanding
any provision to the contrary elsewhere in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document, or any fiduciary relationship with any Lender, the Borrowers or any
Subsidiaries and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Loan Document or otherwise
exist with respect to the Administrative Agent or the Collateral Agent and the
permissive rights of the Administrative Agent and the Collateral Agent shall not
be construed as duties.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

64

--------------------------------------------------------------------------------


 

9.03.                     Exculpatory Provisions.  Neither the Administrative
Agent nor any sub-agent (including its Related Persons) shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing:

 

(a)                                 the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

 

(b)                                 phrases such as “satisfactory to the
Administrative Agent”, “approved by the Administrative Agent”, “acceptable to
the Administrative Agent”, “as determined by the Administrative Agent”, “in the
Administrative Agent’s discretion”, “selected by the Administrative Agent”, and
phrases of similar import authorize and permit the Administrative Agent to
approve, disapprove, determine, act or decline to act in its discretion, it
being understood that the Administrative Agent in exercising such discretion,
hereunder or under any of the Loan Documents, shall be acting on the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) and shall be fully protected in, and shall incur no liability in
connection with, acting (or failing to act) pursuant to such instructions.  With
regards to any action or refusal to act that involves discretion, the
Administrative Agent shall be entitled to refrain from any act or the taking of
any action hereunder or under any of the Loan Documents or from the exercise of
any power or authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions from the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) and shall not be liable for
any such delay in acting; and

 

(c)                                  the Administrative Agent shall not, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent pursuant to Article IV. Notwithstanding anything to the
contrary contained herein, the Administrative Agent shall have no duty as to any
Collateral in its possession or control, other than exercising reasonable care
in possessing such Collateral, as to preservation of rights against third
parties or any other rights pertaining thereto and the Administrative Agent
shall not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral.  No provision of this Agreement shall require the
Administrative Agent

 

65

--------------------------------------------------------------------------------


 

to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.  Administrative Agent shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation, acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; inability to obtain
labor, material, equipment or transportation.  In no event shall the
Administrative Agent be liable, directly or indirectly, for any special,
indirect or consequential damages, even if the Administrative Agent has been
advised of the possibility of such damages and regardless of the form of
action.  The Administrative Agent shall not incur any liability in connection
with refusing to act based upon an oral instruction.

 

9.04.                     Reliance by Administrative Agent.

 

(a)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers or
any other Loan Party), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Loan Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.  For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

 

(b)                                 If at any time the Administrative Agent is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects the
Collateral (including, but not limited to, orders of attachment or garnishment
or other forms of levies or injunctions or stays relating to the transfer of the
Collateral), the Administrative Agent (a) shall furnish to the Borrowers prompt
written notice thereof and (b) is authorized to comply therewith in any manner
as it or its legal counsel of its own choosing deems appropriate; and if the
Administrative Agent complies with any such judicial or administrative order,
judgment, decree, writ or other form of judicial or administrative process, the
Administrative Agent shall not be liable to any of the parties hereto or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

 

66

--------------------------------------------------------------------------------


 

9.05.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06.                     Resignation and Removal of Administrative Agent and
Collateral Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrowers.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent reasonably satisfactory
to the Required Lenders; provided that if the Administrative Agent shall notify
the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

(b)                                 The Administrative Agent may be removed at
any time by written notice from the Required Lenders, which removal shall be
effective upon the appointment of a successor administrative agent in accordance
with Section 9.06(a). If a successor Administrative Agent shall not have been so
appointed within ten Business Days after delivery of the notice of removal, the
Administrative Agent may appoint a successor Administrative Agent reasonably
satisfactory to the Required Lenders.  Upon the appointment of a successor
Administrative Agent, the removed Administrative Agent shall promptly execute
and deliver all instruments and documents, and take all actions that the
successor Administrative Agent or the Required Lenders may reasonably request,
in order to effect such removal and the assignment of rights, interests, duties
and obligations of the Administrative Agent under the Loan Documents.  To the
extent a successor Administrative Agent is appointed pursuant to the provisions
of this Section 9.06(b), the Borrowers shall pay the reasonable fees and
expenses of such successor Administrative Agent incurred in connection with such
Person becoming the Administrative Agent.

 

67

--------------------------------------------------------------------------------


 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08.                     Indemnification.  The Lenders agree to indemnify each
of the Administrative Agent and the Collateral Agent in their respective
capacities hereunder (to the extent not reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so), ratably according
to their respective Applicable Percentage in effect on the date on which
indemnification is sought under this Section 9.08, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the indefeasible payment in full in cash of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the Collateral Agent in any way relating to or arising out of any Loan
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Administrative Agent’s or Collateral Agent’s gross negligence
or willful misconduct, as finally determined by a court of competent
jurisdiction.  The agreements in this Section 9.08 shall survive the termination
of this Agreement, resignation or removal of the Administrative Agent or the
Collateral Agent and the indefeasible payment in full in cash of the
Obligations.

 

9.09.                     Collateral Agent.  The rights, privileges,
protections, immunities and benefits given to the Administrative Agent,
including its right to be indemnified by the Borrowers and the Lenders, are
extended to, and shall be enforceable by the Collateral Agent hereunder and
under each Loan Document.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest (other than the imposition of interest at

 

68

--------------------------------------------------------------------------------


 

the default rate), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or Unreimbursed Amount, or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, further,
that only the consent of the Required Lenders shall be necessary to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(e)                                  change Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                  subject to Section 10.02, release all or
substantially all of the Collateral, or all or substantially all of the
Guarantees, without the written consent of all Lenders;

 

(h)                                 subordinate all or any portion of the Loans
to any other Indebtedness without the written consent of all Lenders; and

 

(i)                                     permit any Loan Party to assign or
transfer any of its rights or obligations under this Agreement or other Loan
Documents without the written consent of all Lenders;

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent or the Collateral Agent, respectively, under this Agreement
or any other Loan Document.

 

Notwithstanding anything to the contrary contained herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

10.02.              Specified Releases of Collateral.

 

(a)                                 Collateral shall be released from the Liens
created by the Loan Documents at any time or from time to time in accordance
with the provisions of the Loan Documents or as provided in this Agreement. The
Liens securing the Collateral shall be automatically released without the need
for any further action by any Person under any one or more of the following
circumstances:

 

(i)                                     to enable the Borrowers or a Guarantor
to consummate asset dispositions permitted or not prohibited under Section 7.04;
or

 

(ii)                                  if any Guarantor is released from its
Guarantee in accordance with the terms of this Agreement (including by virtue of
such Guarantor ceasing to be a Subsidiary), that Guarantor’s assets will also be
released from the Liens securing its Guarantee.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Upon the written request of the Borrowers
accompanied by an Officer’s Certificate upon which the Collateral Agent may
conclusively relay confirming that all conditions precedent hereunder and under
the Loan Documents have been met and that such release is permitted by the Loan
Documents, and any necessary or proper instruments of termination, satisfaction
or release prepared by the Borrowers or the Guarantors, as the case may be, the
Collateral Agent, without the consent of the Administrative Agent or the Lenders
and at the expense of the Borrowers, shall execute, deliver or acknowledge such
instruments or releases to evidence the release from the Liens created by the
Loan Documents of any Collateral permitted to be released pursuant to this
Agreement or the Loan Documents.

 

10.03.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrowers, the Administrative
Agent or the Collateral Agent, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the recipient
and notices given to the Administrative Agent and the Collateral Agent shall be
effective upon receipt).  Notices delivered through electronic communications to
the extent provided in subsection (b) below, shall be effective as provided in
such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or each of the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the

 

70

--------------------------------------------------------------------------------


 

intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Each of the
Borrowers and the Administrative Agent, may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and the Collateral Agent.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Revolving Loan Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall jointly and severally indemnify the Administrative Agent, the
Collateral Agent, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers.  All
telephonic notices to and other telephonic communications with the
Administrative Agent or the Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, as applicable, and each of the
parties hereto hereby consents to such recording.

 

10.04.              No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.05.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall
jointly and severally pay (i) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent or any Lender and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and/or any Lender and their respective Affiliates
(including the reasonable and documented fees, charges and disbursements of any
counsel, expert, agent or designee for the Administrative Agent and/or any
Lender or their respective Affiliates) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall jointly and severally indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including

 

71

--------------------------------------------------------------------------------


 

the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section or under the corresponding
provisions of the Security Agreement to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent, or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent or Collateral Agent (or any
such sub-agent), the Collateral Agent in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from, and each of
the Borrowers hereby agrees not to assert and waives any claims against any
Indemnitee on any theory of liability for, the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation or removal of the Administrative Agent or
the Collateral Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

72

--------------------------------------------------------------------------------


 

10.06.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent, the Collateral
Agent, or any Lender, or the Administrative Agent, the Collateral Agent, or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Collateral Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to each of the
Administrative Agent and the Collateral Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent or the Collateral Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the resignation
or replacement of the Administrative Agent or the Collateral Agent the payment
in full of the Obligations, the resignation or removal of the Administrative
Agent and the termination of this Agreement.

 

10.07.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of its rights
or delegate any of its obligations hereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Collateral Agent and the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, and so long
as no

 

73

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except the consent of each of the Borrowers (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower.  No assignment
shall be made to either of the Borrowers or any of the Borrowers’ Affiliates or
subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall prepare,
execute and deliver a Note to the assignee Lender.  Any purported assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrowers
or any of the Borrowers’ Affiliates or subsidiaries) (each, a “Participant”) in
all or a

 

74

--------------------------------------------------------------------------------


 

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Collateral Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 55.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.08.              Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Related Parties, its Affiliates and to their respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the

 

75

--------------------------------------------------------------------------------


 

confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (iii) any rating agency or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (i) in connection
with any suit, action or proceeding for the purpose of defending itself,
reducing its liability, or protecting or exercising any of its claims, rights,
remedies or interests under or in connection with the Loan Documents.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.09.              Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers against any
and all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

76

--------------------------------------------------------------------------------


 

10.10.              Counterparts; Integration; Electronic Execution.

 

(a)                                 Counterparts; Integration.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements entered into on the date
hereof, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.11.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent, the Collateral Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

 

10.12.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13.              Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Submission to Jurisdiction.  Each of the
Borrowers irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of the courts of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees, to the fullest extent
permitted by applicable law, that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or in such
federal court.  Each of the parties hereto agrees that a

 

77

--------------------------------------------------------------------------------


 

final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other loan document shall
affect any right that the Administrative Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrowers or their properties in the courts of any
jurisdiction.

 

(c)                                  Waiver of Venue.  Each of the Borrowers
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

10.14.              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15.              USA PATRIOT ACT NOTICE.  Each Lender that is subject to the
Act (as hereinafter defined) and each of the Administrative Agent and the
Collateral Agent (for itself and not on behalf of any Lender) hereby notifies
the Borrowers that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender, the Administrative Agent or the
Collateral Agent, as applicable, to identify the Borrower in accordance with the
Act.

 

10.16.              Intercreditor Agreement.  Notwithstanding anything herein to
the contrary, the lien and security interest granted pursuant to the Loan
Documents are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistencies between the terms of this Agreement and
the Loan Documents (other than the Intercreditor Agreement) and the terms of the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall govern
and control.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

TITLEMAX FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Tracy Young

 

 

Name: Tracy Young

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

TMX FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Tracy Young

 

 

Name: Tracy Young

 

 

Title: Manager

 

Annex 1-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Nyquist

 

 

Name: Andrew Nyquist

 

 

Title: Assistant Vice President

 

Annex 1-2

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Andrew Nyquist

 

 

Name: Andrew Nyquist

Title: Assistant Vice President

 

Annex 1-3

--------------------------------------------------------------------------------


 

 

FS INVESTMENT CORPORATION, as a Lender

 

By: GSO / Blackstone Debt Funds Management LLC as Sub-Adviser

 

 

 

 

 

By:

/s/ Daniel H. Smith

 

 

Name: Daniel H. Smith
Title: Authorized Signatory

 

Annex 1-4

--------------------------------------------------------------------------------


 

 

LOCUST STREET FUNDING LLC, as a Lender

 

By: GSO / Blackstone Debt Funds Management LLC as Sub-Advisor

 

 

 

 

 

By:

/s/ Daniel H. Smith

 

Name: Daniel H. Smith
Title: Authorized Signatory

 

Annex 1-5

--------------------------------------------------------------------------------